                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

ANAS ELHADY, et al.,                        )
                                            ) Case No. 16-cv-00375
        Plaintiffs,                         ) Hon. Anthony J. Trenga
                                            ) Mag. Hon. John F. Anderson
        v.                                  )
                                            )
CHARLES H. KABLE, Director of the           ) PLAINTIFFS’ MEMORANDUM
Terrorist Screening Center; in his official ) IN SUPPORT OF THEIR MOTION
capacity, et al.;                           ) FOR SUMMARY JUDGMENT
                                            )
        Defendants.                         )
______________________________________________________________________________


CAIR LEGAL DEFENSE FUND                      AKEEL AND VALENTINE, PLC
Lena F. Masri (DC # 100019) ±                SHEREEF H. AKEEL (MI # P54345) ±
Gadeir I. Abbas (VA # 81161) *               888 W. Big Beaver Rd., Ste. 910
Carolyn M. Homer (DC # 1049145) ±            Troy, MI 48084
453 New Jersey Ave SE                        Phone: (248) 269-9595
Washington, DC 20003                         shereef@akeelvalentine.com
Tel: (202) 516-4724
Fax: (202) 379-3317
gabbas@cair.com                              Attorneys for Plaintiffs

± Admitted pro hac vice

*Mr. Abbas licensed in VA, not in D.C.
Practice limited to federal matters
Admitted to practice in this Court
                                                           TABLE OF CONTENTS


TABLE OF CONTENTS ................................................................................................................................ i
TABLE OF EXHIBITS .................................................................................................................................. iii
TABLE OF ACRONYMS ............................................................................................................................... x
INTRODUCTION ........................................................................................................................................... 1
STATEMENT OF MATERIAL FACTS...................................................................................................... 2
               The Terrorist Screening Center and Terrorist Screening Database ........................................... 2
               Inclusion in the Terrorist Screening Database .............................................................................. 4
               Custom and Border Protection Uses the TSDB to Screen Travelers at Ports of Entry ........ 7
              The Transportation Security Administration Uses the TSDB to Screen Airplane
        Passengers .................................................................................................................................................16
            The State Department and DHS Hinder TSDB Listees and Their Family Members
        Applying for Visas, Visa Waivers, and Immigration Benefits ...........................................................27
            The Department of Homeland Security Uses the TSDB to Vet for Employment and
        Credentialing in both Public and Private Industries ...........................................................................28
              The FBI Works with State and Local Governments, as well as Private Entities, to Use
        the TSDB to Impose Consequences on TSDB Listees .....................................................................30
               The Federal Government Uses and Disseminates the TSDB for Other Screening,
        Vetting, and Investigative Functions ....................................................................................................32
               The Terrorist Screening Center Does Not Provide Redress for TSDB Listees ....................34
               The TSDB Has Always Been Rife With Errors .........................................................................37
               The Government Can Identify No Connection Between TSDB Listees and Acts of
        Terrorism ..................................................................................................................................................37
ARGUMENT...................................................................................................................................................38
   I.          THE WATCHLISTING SYSTEM VIOLATES PROCEDURAL DUE PROCESS ........38
               The Deprivations the Watchlisting System Imposes are Severe ..............................................39
               The TSDB burdens the right of international travel ..................................................................40
               The TSDB burdens the right of interstate travel ........................................................................41
                   The Watchlisting System deprives Plaintiffs their reputational interests ............................43
   II.  THE WATCHLISTING SYSTEM’S RISK OF ERRONEOUS DEPRIVATION IS
   HIGH ............................................................................................................................................................52
   III. THE GOVERNMENT’S INTEREST IS LOW IN OPERATING A SPRAWLING
   WATCHLISTING SYSTEM THAT TARGETS INNOCENT PEOPLE, WITHOUT EVER



                                                                                  i
   PROVIDING NOTICE AND USING A SECRET RUBBER-STAMPING INCLUSION
   STANDARD................................................................................................................................................54
           The Government’s Interest in its Watchlisting System Would Not Be Meaningfully
       Impacted if the Court Require Defendants to Provide TSDB Listees with Notice ......................54
           The Government’s Interest in its Watchlisting System is not Furthered by Maintaining a
       Secret Inclusion Standard .......................................................................................................................54
           The Government’s Interest in its Watchlisting System is Compatible with the Court
       Requiring Defendants to Utilize a Higher Inclusion Standard .........................................................55
   IV.        DHS TRIP LACKS THE MOST BASIC ELEMENTS OF DUE PROCESS ...................56
CONCLUSION ...............................................................................................................................................57
CERTIFICATE OF SERVICE ....................................................................................................................58




                                                                             ii
                                   TABLE OF EXHIBITS

 #                Exhibit Title                            Short Name            Date
 1 Deposition of Anas Elhady                           Elhady Dep.            February 22, 2018
1A Detroit Medical Center and Hart EMS                 Elhady Medical          January 25, 2018
   Medical Services Records
1B Elhady Redress Letter                                                       February 9, 2015
 2 Deposition of Baby Doe 2, by his next               Baby Dep.               January 17, 2018
   friend, Father Doe 2
2A Baby Boarding Passes                                                       November 5, 2015
 3 Deposition of Yaseen Kadura                         Kadura Dep.           November 30, 2017
3A Kadura Redress Letter                                                           May 8, 2013
3B Kadura Electronics Receipt                                                November 27, 2012
 4 Deposition of Osama Hussein Ahmed                   Ahmed Dep.             February 20, 2018
4A Ahmed Boarding Passes                                                        August 8, 2016
 5 Deposition of Ahmad Ibrahim Al Halabi               Al Halabi Dep.         February 23, 2018

5A Al Halabi Boarding                                                            April 14, 2018
5B Al Halabi Redress Letter                                                        July 7, 2014
 6 Deposition of Michael Edmund Coleman                Coleman Dep.            February 6, 2018

 7    Deposition of Dr. Wael Hakmeh                    Hakmeh Dep.               March 2, 2018
7A    Hakmeh Boarding Passes                                                       June 1, 2016
 8    Deposition of Hassan Shibly                      Shibly Dep.            February 12, 2018
8A    Shibly Boarding Passes
8B    Shibly Redress Letter                                                       March 8, 2011
 9    Deposition of Ausama Elhuzayel                   Elhuzayel Dep.           January 18, 2018
9A    Ausama Elhuzayel – April 23, 2016 travel         Elhuzayel Itinerary        April 23, 2016
      itinerary
 9B   Elhuzayel Boarding Passes                                                January 18, 2018
 9C   Elhuzayel Redress Letter                                                December 6, 2016
 10   Deposition of Donald Thomas                      Thomas Dep.             January 17, 2018
10A   Donald Thomas – April 27, 2016 travel            Thomas Itinerary          April 27, 2016
      itinerary
 11   Deposition of Murat Frljuckic                    Frljuckic Dep.        December 21, 2017
11A   Frljuckic Redress Letter                                                October 31, 2014
 12   Deposition of Ibrahim Awad                       Awad Dep.                January 9, 2018
12A   Awad Boarding Passes                                                       April 10, 2017
 13   Deposition of Mark Amri                          Amri Dep.                 March 8, 2018
13A   Amri Boarding Passes                                                      August 5, 2016



                                                 iii
#                Exhibit Title                        Short Name         Date
14 Deposition of Dr. Adnan Khalil Shaout          Shaout Dep.           January 4, 2018

14A   Shaout Boarding Passes                                          October 16, 2017
14B   Shaout Redress Letter                                          November 5, 2015
 15   Deposition of Saleem Ali                    Ali Dep.             March 14, 2018
 16   Deposition of Shahir Anwar                  Shahir Dep.        February 15, 2018
16A   Shahir Redress Letter                                            March 23, 2015
 17   Deposition of Samir Anwar                   Samir Dep.           January 3, 2018
17A   Samir Boarding Passes                                            August 28, 2017
17B   Samir Redress Letter                                              August 7, 2014
 18   Deposition of Dr. Muhammad Yahya Khan       Khan Dep.           February 8, 2018

18A   Khan Boarding Passes                                          December 28, 2017
18B   Khan Redress Letter                                                July 14, 2015
 19   Deposition of Dr. Hassan Fares              Fares Dep.           January 2, 2018
19A   Fares Boarding Passes                                            August 3, 2016
 20   Deposition of Zuhair El-Shwehdi             El-Shwehdi Dep.   November 29, 2017
20A   El-Shwehdi Boarding Passes                                          June 2, 2016
 21   Deposition of John Doe 2                    JD2 Dep.             January 8, 2018
21A   JD2 Boarding Passes                                              March 16, 2017
 22   Deposition of John Doe 3                    JD3 Dep.              April 11, 2018
22A   JD3 Boarding Passes
 23   Deposition of John Doe 4                    JD4 Dep.          December 18, 2017
23A   JD4 Boarding Passes                                             January 12, 2017
 24   Transcript of Deborah Moore, DHS TRIP       DHS TRIP Dep.     December 20, 2017
      Designated Representative, in Elhady v.
      Kable
25 Transcript of Timothy P. Groh, TSC             TSC Dep.               March 1, 2018
   Designated Representative, in Elhady v.
   Kable
26 Transcript of Hao-y Tran Froemling, TSA        TSA Dep.             March 20, 2018
   Designated Representative, in Elhady v.
   Kable
27 Transcript of Randy Howe, CBP                  CBP Dep.             March 22, 2018
   Designated Representative, in Elhady v.
   Kable
28 Transcript of Matthew J. DeSarno, FBI          FBI Dep.                April 9, 2018
   Designated Representative




                                             iv
#                 Exhibit Title                       Short Name           Date
29 Transcript of Hao-y Tran Froemling, TSA         TSA Supp. Dep.         October 4, 2018
   Designated Representative, in Elhady v.
   Kable
30 Homeland Security Presidential                  HSPD-6              September 16, 2003
   Directive/HSPD-6
31 Homeland Security Presidential                  HSPD-11                August 27, 2004
   Directive/HSPD-11
32 Review of the Terrorist Screening Center,       2005 TSC Audit              June 2005
   U.S. Department of Justice Office of the
   Inspector General Audit Report 05-27

33 Memorandum of Understanding Regarding P&O Ports Screening              March 27, 2006
   the Screening of Employees of P&O Ports
   North America, Inc.
34 GAO-06-131: TERRORIST WATCH LIST GAO TSDB Adverse                      September 2006
   SCREENING Effort to Help Reduce  Effects
   Adverse Effects on the Public
35 List of Programs Under Which TSA May            TSA Programs List   December 18, 2006
   Use TSDB Records and Data to Conduct
   Security Threat Assessments
36 Homeland Security Presidential Directive- HSPD-11 Updated                    Fall 2007
   11: An Updated Strategy for               Strategy
   Comprehensive Terrorist-Related Screening
   Procedures
37 Follow-up Audit of the Terrorist Screening 2007 TSC Follow-Up          September 2007
   Center, U.S. Department of Justice Office Audit
   of the Inspector General Audit Report 07-
   41
38 Memorandum of Understanding of         2007 Redress MOU             September 19, 2007
   Terrorist Watchlist Redress Procedures
39 GAO-08-110: TERRORIST WATCH LIST GAO Expand                              October 2007
   SCREENING Opportunities Exist to       Screening
   Enhance Management Oversight, Reduce
   Vulnerabilities in Agency Screening
   Processes, and Expand Use of the List


40 Declaration of Tracey A. North in Ibrahim v. FBI North Ibrahim      November 20, 2009
   Department of Homeland Security              Decl.




                                               v
#                 Exhibit Title          Short Name                           Date
41 GAO-10-401T: HOMELAND SECURITY GAO Screening Tech.                       January 27, 2010
   Better Use of Terrorist Watchlist
   Information and Improvements in
   Deployment of Passenger Screening
   Checkpoint Technologies Could Further
   Strengthen Security


42 Declaration of Mark F. Giuliano, Federal          FBI Giuliano Latif   November 16, 2010
   Bureau of Investigation in Latif v. Holder        Decl.

43 Declaration of Christopher M. Piehota in          TSC Piehota Latif    November 17, 2010
   Latif v. Holder                                   Decl.
44 OIG-11-96 Transportation Security                 TSA Airmen                    July 2011
   Administration Vetting of Airmen                  Certificates
   Certificates and General Aviation Airport
   Access and Security Procedures


45 GAO-14-531: SECURE FLIGHT TSA             GAO Secure Flight               September 2014
   Should Take Additional Steps to Determine
   Program Effectiveness
46 "Safeguarding Privacy and Civil Liberties   TSC Piehota 2014           September 18, 2014
   while Keeping our Skies Safe," Statement of House Testimony
   Christopher M. Piehota, Director, Terrorist
   Screening Center, before the U.S. House
   Subcommittee on Transportation Security



47 Declaration of G. Clayton Grigg in Mohamed TSC Grigg Mohamed            December 9, 2014
   v. Holder                                    Decl.
48 Declaration of Michael Steinbach in Latif v. FBI Steinbach Latif            May 28, 2015
   Holder                                       Decl.
49 Declaration of G. Clayton Grigg in Latif v. TSC Grigg Latif Decl.           May 28, 2015
   Holder
50 Declaration of John Giacalone in Latif v.    FBI Giacalone Latif         October 19, 2015
   Lynch                                        Decl.
51 Terrorist Screening Center Redress           2015 Redress SOP           December 8, 2015
   Program Standard Operating Procedures

52 Declaration of Michael Steinbach in               FBI Steinbach            March 2, 2016
   Mohamed v. Holder                                 Mohamed Decl.



                                                vi
#                 Exhibit Title                   Short Name                    Date
53 Declaration of Roderick Allison in Mohamed TSA Allison Mohamed               March 2, 2016
   v. Lynch                                   Decl.
54 Privacy Impact Assessment Update for the USCIS PIA                             May 5, 2016
   Watchlist Service, DHS/ALL-027(e)

55 FinCEN Awards Recognize Partnership                 FinCEN Release            May 10, 2016
   Between Law Enforcement and Financial
   Institution to Fight Financial Crime

56 Baltimore Policy Policy 802, Handling               TSC Handling Codes    September 8, 2016
   Codes: Terrorist Response
57 Terrorist Screening Center: Frequently              TSC FAQ                    January 2017
   Asked Questions
58 Terrorist Screening Center: Weekly Export           TSC Sample Weekly     September 4, 2017
   Metrics                                             Report
59 Terrorist Screening Center: Director's              TSC Sample Monthly     October 16, 2017
   Monthly Report - September                          Report
60 Excerpts of FBI/TSC Privilege Log                   TSC Priv. Log        November 15, 2017
61 Excerpts of Defendants' Responses to                TSC RFA              December 27, 2017
   Plaintiffs' First Set of Requests for
   Admissions to Official Capacity TSC
   Defendants
62 Overview of the U.S. Government's            Overview                          January 2018
   Watchlisting Process and Procedures
63 Executive Order 13780: Protecting the Nation Travel Ban Report                 January 2018
   From Foreign Terrorist Entry Into the United
   States, Initial Section 11 Report

64 CBP Directive No. 3340-049A: Border                 CBP Electronic          January 4, 2018
   Search of Electronic Devices                        Search Policy
65 On a Typical Day in Fiscal Year 2017,               CBP 2017 Factsheet    February 13, 2018
   CBP…
66 Excerpts of Defendants' Objections to               TSC 1st Rog           February 21, 2018
   Plaintiffs' First Set of Interrogatories to
   TSC
67 Excerpts of Defendants' Objections to           FBI 1st Rog               February 22, 2018
   Plaintiffs' First Set of Interrogatories to FBI




                                                 vii
#                 Exhibit Title                Short Name                   Date
68 Declaration of Timothy P. Groh Submitted TSC Groh Decl. I                April 23, 2018
   In Camera, Ex Parte, in Elhady v. Kable

69 Declaration of Timothy P. Groh Submitted TSC Groh Decl. II               April 27, 2018
   In Camera, Ex Parte, In Response to
   Plaintiffs' Second Motion to Compel in
   Elhady v. Kable
70 Declaration of Timothy Joseph in Elhady v. TSA Joseph Decl.              April 27, 2018
   Kable
71 Defendants' Supplemental Responses to           FBI 1st Rog Supp.        May 17, 2018
   Plaintiffs' First Set of Interrogatories to FBI

72 Declaration of Timothy P. Groh in Elhady v. TSC Groh Decl. III           May 30, 2018
   Kable
73 Declaration of Randy Howe in Elhady v.      CBP Howe Decl.               June 14, 2018
   Kable
74 Declaration of Timothy P. Groh in Elhady v. TSC Groh Decl. IV              July 5, 2018
   Kable
75 Myth Buster: TSA's Watch List is More       TSA Myth Release              July 14, 2018
   Than One Million People
76 Supplemental Declaration of Timothy P.      TSC Groh Decl. V         September 5, 2018
   Groh in Elhady v. Kable
77 Email from Amy Powell to Gadeir Abbas NSC Email                      October 11, 2018
   re: Meet/Confer Request re NSC Approval
   of WLG
78 National Strategy to Combat Terrorist         2018 National            December 2018
   Travel of the United States of America        Strategy
79 TSC's Supplemental Response to                TSC. Supp. Rog 30 I     February 8, 2019
   Interrogatory 30
80 TSC's Addendum to Supplemental                TSC Supp. Rog 30 II    February 21, 2019
   Response to Interrogatory 30
81 TSC's Second Addendum to Supplemental         TSC Supp. Rog 30 III      March 1, 2019
   Response to Interrogatory 30

82 CJIS Supplemental Response to                 CJIS Supp. Rog 30         March 1, 2019
   Interrogatory 30




                                              viii
#                   Exhibit Title              Short Name        Date
83 FBI Nominations & VGTOF Training,        ACLU KST Lawsuit   January 28, 2008
   Redacted Exhibits as filed by the        Docs
   Government in ACLU v. U.S. Department of
   Justice, 2:09-cv-00642 (W.D. Wa. July 7,
   2011)




                                        ix
                  TABLE OF ACRONYMS

 Acronym      Definition
  ACLU        American Civil Liberties Union
  CAIR        Council on American-Islamic Relations
   CBP        Customs and Border Protection
   DHS        Department of Homeland Security
DHS TRIP      DHS Traveler Redress Inquiry Program
   DOJ        Department of Justice
   FAQ        Frequently Asked Questions
   FBI        Federal Bureau of Investigation
 FinCEN       Financial Crimes Enforcement Network
  GAO         Government Accountability Office
  HSPD        Homeland Security Presidential Directive
   KST        Known or Suspected Terrorist
  MOU         Memorandum of Understanding
   MSJ        Motion for Summary Judgment
  NCTC        National Counterterrorism Center
   NSC        National Security Council
  NSPM        National Security Presidential Memorandum
  OFAC        Office of Foreign Asset Control
   OIG        Office of the Inspector General
  OPIC        Overseas Private Investment Corporation
   PIA        Privacy Impact Assessment
   RFA        Request for Admission
   Rog        Interrogatory
   SOP        Standard Operating Procedures
   TSA        Transportation Security Administration
   TSC        Terrorist Screening Center
  TSDB        Terrorist Screening Database a/k/a “the watchlist”
TSDB Listee   An individual with identifying information stored in the
              Terrorist Screening Database
  USAID       U.S. Agency for International Development
  USCIS       U.S. Citizenship and Immigration Services
   VWP        Visa Waiver Program
   WAC        Watchlisting Advisory Council
   WLG        Watchlisting Guidance
   WLS        DHS Watchlisting Service




                               x
                                         INTRODUCTION

        “If I am not guilty, why should you ruin my life? Why should you devastate my family

life? …[The watch list] destroyed my family. It destroyed me. It destroyed me.” MSJ Ex. 22,

John Doe 3 Dep. at 130

        The federal government has imposed a kind of second-class citizenship on the Plaintiffs and

thousands of American Muslims throughout the country. Without charges, without arrests, without

even an investigation sometimes — the agency Defendants act in concert to deprive thousands of

innocent Americans, mostly Muslims, of their right to be free from a government that extrajudicially

designates them as worthy of permanent suspicion.

        It is this permanent suspicion and the consequences that accompany it that pushed John Doe

3 to leave his wife and children in the United States and exile himself to Germany. The Watchlisting

System, a set of interlocking programs and joint ventures led by the federal government’s Watchlist

Advisory Counsel, is so pervasive and creates such a profound fear within its targets that an innocent

American fled this country in an attempt to live outside the Watchlisting System’s reach.

        But the Watchlisting System is no longer a domestic effort. It is a global enterprise, disclosing

to more than 60 countries the disfavored status the federal government has assigned to over one

million people. At this stage of the Watchlisting System’s evolution, there really is no escaping it.

        The project has now enlisted tens of thousands of public and private entities in the United

States and beyond to make sure a person’s status defines the parameters of their lives and affects them

no matter what they do. The disfavored status makes certain jobs, licenses, privileges, and benefits

impossible to obtain. The status means a trip to Canada by land might result in the Watchlisting

System’s targets being handcuffed at gun point to be detained and interrogated for the day. These

Plaintiffs, who all bear the burdens of the status Defendants have assigned to them, confront distinct

and more onerous processes whatever they do and wherever they go. Just as the agency Defendants



                                                   1
intended.

        And for what? TSA acknowledges that the key parts of the Watchlisting System it manages

have prevented no acts of terrorism. CBP does the same. The FBI is a bit more reserved, admitting

that the agency knows, but will not reveal, whether an actual perpetrator of a violent act of terrorism

inside the United States has ever been targeted by the Watchlisting System at the time they committed

their despicable deed. It is the answer of an agency eager to paper over an illegal boondoggle that

makes no one safer.

       The Watchlisting System is a violation of the Constitution. The evidence makes it clear. This

Court must bring to an end the federal government’s practice of imposing on innocent Americans—

people who have not been arrested, charged, or convicted of a violent offense—a status that

transforms them into second-class citizens.

                            STATEMENT OF MATERIAL FACTS

               The Terrorist Screening Center and Terrorist Screening Database

       1.      President George W. Bush executed Homeland Security Presidential Directive-6 on

September 16, 2003. HSPD-6 directed the U.S. Attorney General to “establish an organization to

consolidate the Government’s approach to terrorism screening.” HSPD-6 created the Terrorist

Screening Center, which is administered by the FBI. MSJ Ex. 30, HSPD-6; MSJ Ex. 62, Overview at 1.

       2.      The Terrorist Screening Center, alongside the National Counterterrorism Center, co-

chairs a federal inter-agency body known as the Watchlisting Advisory Council. The agencies which

regularly attend Watchlisting Advisory Council meetings include all Defendants in this action. MSJ

Ex. 69, TSC Groh Decl. II ¶ 41; MSJ Ex. 72, TSC Groh Decl. III ¶ 3; MSJ Ex. 28, FBI Dep. 52:8-11.

       3.      Through a consensus-driven discussion and resolution process, the Watchlisting

Advisory Council writes watchlisting policies. The Watchlisting Advisory Council sets the governing

substantive standards and criteria for watchlisting, which its member agencies follow. The National



                                                  2
Security Council ratifies the Watchlisting Advisory Council’s policies. Current watchlisting policy is

embodied in the 2015 Watchlisting Guidance. The Government refuses to publish or produce the

2015 Watchlisting Guidance in any form; it is a secret document. MSJ Ex. 69, TSC Groh Decl. II ¶¶

42-43; MSJ Ex. 76, TSC Groh Decl. V ¶ 13; MSJ Ex. 25, TSC Dep. 26:16-27:4, 27:6-12. 27:21-28:11,

28:22-29:9, 37:4-7, 196:19-197:8; MSJ Ex. 28, FBI Dep. 16:3-15, 259:9-260:15, 384:10-22, 395:11-19;

MSJ Ex. 26, TSA Dep. 126:8-22, 284:8-20, 343:13-344:9, 366:4-17; MSJ Ex. 24, DHS TRIP Dep.

152:1-153:15; MSJ Ex. 27, CBP Dep. 330:6-331:10; MSJ Ex. 77, NSC Email; MSJ Ex. 48, FBI

Steinbach Latif Decl. ¶¶ 12, 33; 12; MSJ Ex. 49, TSC Grigg Latif Decl. ¶¶ 15 n.7, 23; MSJ Ex. 47, TSC

Grigg Mohamed Decl. ¶¶ 21-22; MSJ Ex. 60, TSC Priv. Log.

        4.      HSPD-6 also directs the Attorney General to consolidate terrorism-related

information and then use it to support (a) federal, state, local, territorial, tribal, foreign-government,

and private-sector screening processes, and (b) diplomatic, military, intelligence, law enforcement,

immigration, visa, and protective processes. The TSC thus houses the Terrorist Screening Database

(“TSDB” or “watchlist”). The TSDB is a centralized collection of information about listed individuals

(i.e. “TSDB Listees”). The individual identifying information includes biographic and biometric data,

such as names, aliases, birthdates, photographs, fingerprints, and iris scans. MSJ Ex. 30, HSPD-6; MSJ

Ex. 62, Overview at 2; MSJ Ex. 68, TSC Groh Decl. I ¶ 7.

        5.      The TSDB is updated continuously and disseminated around the country and world

in real-time. The TSDB, since 2006, retains copies of “all prior versions of a person’s record.” See

MSJ Ex. 62, Overview at 2; MSJ Ex. 66, TSC 1st Rog at 8; MSJ Ex. 47, TSC Grigg Mohamed Decl. ¶ 18;

MSJ Ex. 26, TSA Dep. 105:17-22; MSJ Ex. 27, CBP Dep. 121:20-22; MSJ Ex. 25, TSC Dep. 300:4-13.

        6.      The TSC provides a centralized identity resolution service whenever federal, state, or

foreign partners encounter an individual who may match a TSDB record. MSJ Ex. 62, Overview at 5.

        7.      TSDB records are unclassified. The TSDB does not include the underlying derogatory



                                                    3
information which supports an individual’s inclusion in the database. MSJ Ex. 42, FBI Giuliano Latif

Decl. ¶¶ 7, 9; MSJ Ex. 43, TSC Piehota Latif Decl. ¶ 6.

                Inclusion in the Terrorist Screening Database

        8.      Federal government agencies and foreign government partners may nominate

individuals to the TSDB. Any suggested change to the TSDB is known as a nomination. A

nomination of a new individual is known as an “Add.” A nomination to change an existing record is

known as a “Modify.” A nomination to delist a record is known as a “Remove.” MSJ Ex. 62, Overview

at 3, 6, 8; MSJ Ex. 66, TSC 1st Rog at 7; MSJ Ex. 47, TSC Grigg Mohamed Decl. ¶ 13.

        9.      As of 2017, there are approximately 1,160,000 individuals on the watchlist, of which

4640 are U.S. Persons. In 2017, the TSC accepted 166,603 new additions of individuals to the watchlist

and rejected 5,215. A decade earlier, in 2008, there were less than 400,000 individuals on the watchlist.

MSJ Ex. 74, TSC Groh Decl. IV ¶ 4; MSJ Ex. 66, TSC 1st Rog at 7; MSJ Ex. 75, TSA Myth Release.

        10.     Federal government agencies and foreign government partners draw the information

supporting their nominations from intelligence, law enforcement, homeland security, embassy,

consulate, financial, and immigration records. MSJ Ex. 62, Overview at 3; MSJ Ex. 55, FinCEN Release.

        11.     New additions to the TSDB must include minimal identifying and substantive

information. The minimum identifying information must be sufficient to allow screeners to determine

whether an individual’s identity is an actual match to a TSDB record. MSJ Ex. 62, Overview at 3; MSJ

Ex. 48, FBI Steinbach Latif Decl. ¶ 9; MSJ Ex. 46, TSC Piehota 2014 House Testimony at 2; MSJ Ex.

66, TSC 1st Rog at 25.

        12.     The minimum substantive information must be enough to satisfy the TSDB inclusion

standard, which the Government calls the “reasonable suspicion that the individual is a known or

suspected terrorist” standard. MSJ Ex. 66, TSC 1st Rog at 25; MSJ Ex. 26, TSA Dep. 76:9-19; MSJ

Ex. 62, Overview at 3; MSJ Ex. 30, HSPD-6; MSJ Ex. 42, FBI Giuliano Latif Decl. ¶ 13.



                                                   4
        13.      The Government defines a “Known Terrorist” as “an individual who has been (1)

arrested, charged by information, or indicted for, or convicted of, a crime related to terrorism and /or

terrorist activities by the United States Government or foreign government authorities; or (2)

identified as a terrorist or member of a terrorist organization pursuant to statute, Executive Order or

international legal obligations pursuant to a United Nations Security Council Resolution.” MSJ Ex.

78, 2018 National Strategy at 13; MSJ Ex. 57, TSC FAQ.

        14.     The Government defines a “Suspected Terrorist” as “an individual who is reasonably

suspected to be engaging in, has engaged in, or intends to engage in conduct constituting, in

preparation for, in aid of, or related to terrorism and /or terrorist activities.” MSJ Ex. 78, 2018

National Strategy at 14; accord MSJ Ex. 57, TSC FAQ.

        15.     The Government adds individuals to the TSDB if their nomination is based “upon

articulable intelligence or information which, based on the totality of the circumstances and, taken

together with rational inferences from those facts, creates a reasonable suspicion that the individual is

engaged, has been engaged, or intends to engage, in conduct constituting in preparation for, in aid or

in furtherance of, or related to, terrorism and/or terrorist activities.” MSJ Ex. 62, Overview at 4.

        16.      There is at least one exception to the TSDB’s inclusion standard. The exception

applies to foreign nationals, with undisclosed additional criteria. The exception exists to facilitate

immigration and border screening by the Department of State and Department of Homeland Security.

The exception is also used by the TSA to screen foreign nationals for transportation credentials. The

Government will not disclose the inclusion standard for this exception. MSJ Ex. 25, TSC Dep. 64:20-

65:12, 76:8-77:11; MSJ Ex. 26, TSA Dep. 83:2-12; MSJ Ex. 27, CBP Dep. 123:15-124:2, 124:22-125:12.

MSJ Ex. 28, FBI Dep. 394:19-395:3; MSJ Ex. 46, TSC Piehota 2014 House Testimony at 2; MSJ Ex.

49, TSC Grigg Latif Decl. ¶ 15 n.8; MSJ Ex. 68, TSC Groh Decl. I ¶ 11.

        17.     The Terrorist Screening Center reviews all nominations to the TSDB and their



                                                    5
supporting facts. The final authority to accept, reject, or modify a nomination rests with the TSC

alone. See, e.g., MSJ Ex. 62, Overview at 4, 5, 7; MSJ Ex. 42, FBI Giuliano Latif Decl. ¶ 12; MSJ Ex. 49,

TSC Grigg Latif Decl. ¶ 27; MSJ Ex. 47, TSC Grigg Mohamed Decl. ¶ 11; MSJ Ex. 26, TSA Dep.

280:19-281:8; MSJ Ex. 27, CBP Dep. 110:22-111:8, 112:11-15; MSJ Ex. 66, TSC 1st Rog at 33

        18.        The TSC may consider an individual’s “race, ethnicity, or religious affiliation” as well

as their “beliefs and activities protected by the First Amendment, such as freedom of speech, free

exercise of religion, freedom of the press, freedom of peaceful assembly, and the freedom to petition

the government for redress of grievances” as information supporting a nomination to the TSDB. See

MSJ Ex. 62, Overview at 4; MSJ Ex. 28, FBI Dep. 305:5-18.

        19.        The TSC may consider an individual’s travel history, associates, business associations,

international associations, financial transactions, and study of Arabic as information supporting a

nomination to the TSDB. MSJ Ex. 40, FBI North Ibrahim Decl. ¶ 20; MSJ Ex. 50, FBI Giacalone

Latif Decl.¶ 9; MSJ Ex. 25, TSC Dep. 340:17-341:13, 343:21-344:14; MSJ Ex. 48, FBI Steinbach Latif

Decl. ¶¶ 24-25, 28-29; MSJ Ex. 55, FinCEN Release; MSJ Ex. 32, 2005 TSC Audit at viii.

        20.        TSDB records are not criminal records. The TSC includes individuals in the TSDB

who have not been convicted, arrested, investigated, or suspected of any crime.             Inclusion in the

TSDB does not require evidence that an individual has engaged in any criminal activity. Inclusion in

the TSDB does not require evidence that an individual has committed a crime, is committing a crime,

or will commit a crime in the future. Individuals who have been acquitted of a terrorism-related crime

may still be listed in the TSDB. MSJ Ex. 61, TSC RFA # 12; MSJ Ex. 50, FBI Giacalone Latif Decl.

¶ 16; MSJ Ex. 25, TSC Dep. 323:6-9; MSJ Ex. 28, FBI Dep. 254:5-255:8, 261:9-21, 264:15-18, 265:4-

21, 276:13-18, 284:21-285:8; MSJ Ex. 52, FBI Steinbach Mohamed Decl. ¶ 9; MSJ Ex. 48, FBI Steinbach

Latif Decl. ¶ 7.

        21.        To fulfill its mission as a central repository of watchlist identities, the TSC exports and



                                                       6
shares TSDB information with various partners, including federal, state, and foreign government

agencies and officials. Governments use TSDB information to support their screening, vetting,

credentialing, diplomatic, military, intelligence, law enforcement, visa, immigration, and other security

functions. MSJ Ex. 62, Overview at 1-2, 5-6. MSJ Ex. 66, TSC 1st Rog at 6; MSJ Ex. 57, TSC FAQ.

         22.       Federal, state, local, territorial, and tribal personnel use the TSDB “each day” to “make

countless decisions related to immigration, border security, law enforcement, intelligence,

transportation security, credentialing, and critical infrastructure.” MSJ Ex. 36, HSPD-11 Updated

Strategy § 1.

         23.       Based on the specific needs and missions of its various partners, the TSC annotates

TSDB records. TSC assigns these annotations based on distinct criteria from TSDB’s overall inclusion

standard. The final authority to accept, reject, or modify a nomination or annotation to a TSDB rests

with the TSC alone. See MSJ Ex. 62, Overview at 2, 4, 5, 7; MSJ Ex. 46, TSC Piehota 2014 House

Testimony at 4; MSJ Ex. 36, HSPD-11 Updated Strategy § 3.2.2.

         24.       TSDB Listees may infer their watchlist status from the adverse consequences they

experience, including “delay, inconvenience, or other difficulties at a point of screening where TSDB

data is used to screen for terrorists.” See MSJ Ex. 25, TSC Dep. 174:20-175:7; MSJ Ex. 51, 2015 Redress

SOP § 2.1.1.

                   Custom and Border Protection Uses the TSDB to Screen Travelers at Ports of
                   Entry

                1) CBP Border Screening Policies and Practices

         25.       The TSC exports the TSDB to the DHS Watchlist Service. The DHS Watchlist

Service then provides CBP with access to the TSDB through CBP’s TECS system. CBP screens all

individual travelers against the TSDB who are seeking to enter the United States at U.S. ports of entry,

between ports of entry, and at preclearance facilities abroad. CBP may also screen and question TSDB

Listees seeking to exit the United States via U.S. ports of entry. MSJ Ex. 62, Overview at 5; MSJ Ex.


                                                      7
27, CBP Dep. 28:18-21, 29:19-21, 31:4-12, 32:20-33:1, 46:19-50:3.

       26.     CBP and the U.S. Coast Guard use the TSDB to screen passenger and crew manifests

for ships traveling through U.S. waters and seaports. MSJ Ex. 36, HSPD-11 Updated Strategy §§ 3.2.3,

3.3, 3.4.1; MSJ Ex. 27, CBP Dep. 36:21-37:1, 37:19-21.

       27.     CBP uses the TSDB to deem foreign national TSDB Listees inadmissible to the United

States. CBP denies entry based on TSDB Listee status. In 2017, CBP encountered 2,554 TSDB

Listees attempting to enter the United States. See MSJ Ex. 27, CBP Dep. 34:10-19, 58:15-18; 59:10-

18, 63:8-11; MSJ Ex. 73, CBP Howe Decl. ¶ 7; MSJ Ex. 63, Travel Ban Report at 8-9. MSJ Ex. 51,

2015 Redress SOP §§ 5.1.1 & Glossary.

        28.    CBP uses the TSDB to deny TSDB Listees boarding on international flights, or to

recommend to foreign governments that they deny TSDB Listees boarding on international flights.

CBP may deny boarding to U.S. Persons located abroad due to their TSDB Listee status, even if the

U.S. Person is not designated as “No Fly.” See MSJ Ex. 59, TSC Sample Monthly Report at 2, 9, 10; MSJ

Ex. 27, CBP Dep. 58:15-18; 59:10-18, 63:8-11; MSJ Ex. 51, 2015 Redress SOP § 5.1.1 & Glossary.

       29.     Once an individual reaches a U.S. port of entry, CBP initial inspection officers are

alerted if the individual is a TSDB Listee. CBP requires secondary inspection at U.S. ports of entry

for TSDB Listees. MSJ Ex. 27, CBP Dep. 67:2-8, 67:19-68:17, 77:4-79:21. 80:15-19, 221:8-22.

       30.     The TSC and CBP assigns an “armed and dangerous” annotation to TSDB Listees

based on unknown criteria the Government refuses to disclose. Initial inspection alerts inform CBP

officers that some TSDB Listees are designated “armed and dangerous.” If an “armed and dangerous”

alert appears in connection with a TSDB record, CBP officers may call in law enforcement

reinforcements, call in an explosive-sniffing canine, draw their firearms, or handcuff the TSDB Listee.

This armed and dangerous operational response will occur in public. See MSJ Ex. 27, CBP Dep. 135:2-

15, 136:19-137:5, 138:21-139:16, 227:19-228:11, 248:4-249:8, 251:8-22, 255:5-16, 258:12-19, 262:15-



                                                  8
263:1, 350:20-351:6; See MSJ Ex. 58, TSC Sample Weekly Report at 2; MSJ Ex. 32, 2005 TSC Audit at

54.

       31.      Once a TSDB Listee is referred to secondary inspection, CBP officers may pat them

down, search their wallet and copy its contents, search their cars, or search their electronics. CBP

also often calls ICE agents and FBI agents in to participate in secondary inspection interviews and

investigations of TSDB Listees. MSJ Ex. 27, CBP Dep. 262:20-263:1, 266:3-267:21, 281:3-19, 285:4-

15, 285:18-286:8; MSJ Ex. 28, FBI Dep. 354:21-356:11; MSJ Ex. 62, Overview at 5; MSJ Ex. 64, CBP

Electronic Search Policy § 5.1.4.

       32.      CBP policy provides that TSDB Listee status alone justifies and requires an “advanced

search,” of their electronic devices. An advanced search entails the physical connection of the

electronic device to CBP equipment in order to review, copy, and analyze the electronic device’s

contents. CBP policy prohibits it from performing the advanced search of the electronic device in the

TSDB Listee’s presence, or from informing the TSDB listee that the electronic device’s information

has been searched, copied, or conveyed to other agencies. See MSJ Ex. 64, CBP Electronic Search

Policy §§ 5.1.4, 5.1.6, 5.4.1.3, 5.4.2.5; MSJ Ex. 27, CBP Dep. 305:4-10, 312:15-313:4; see also MSJ Ex.

69, TSC Groh Decl. II ¶ 41.

       33.      If a TSDB Listee has any travelling companions, CBP documents the identities of the

associated companions. CBP also searches and copies the contents of the traveling companions’

electronic devices. MSJ Ex. 27, CBP Dep. 270:2-16; MSJ Ex. 32, 2005 TSC Audit at 100.

       34.      CBP documents the results of its secondary inspections for TSDB listees in TECS.

CBP retains all historical secondary inspection logs and watchlist information about travelers, even if

the traveler has since been removed from the TSDB. MSJ Ex. 27, CBP Dep. 67:2-8, 67:19-68:17,

77:4-79:21. 80:15-19, 198:16-199:5, 221:8-22.

             2) Plaintiffs’ Adverse Land Border Crossing Experiences


                                                  9
       35.     On his way into Canada in April 2015, Mr. Elhady was detained and interrogated by

Canadian authorities. The Canadian authorities asked him to provide the exact time he would be

crossing the border back into the United States. Mr. Elhady informed them that he would be crossing

between 11:30 p.m. and midnight. Upon approaching the border to return to the United States that

evening, Mr. Elhady handed the primary inspection CBP officer his ID and his DHS TRIP redress

letter. He was immediately asked to put his hands on his steering wheel and his car was surrounded

by CBP officers. He was told to get out of the car and walk to the back of the car, where he was

handcuffed in public view. He was then escorted to a freezing cold room with a metal seat and “very

bright light[s].” CBP officers then confiscated his shoes and outer clothing and left him in the room

for more than ten hours. Every hour or hour and a half, CBP officers would come in and interrogate

him about his family members and people he knew. MSJ Ex. 1, Elhady Dep. at 181-186.

       36.     Mr. Elhady pleaded with the CBP officers to be let out of the room. Due to the severe

conditions of confinement, Mr. Elhady ultimately needed emergency medical attention. Mr. Elhady

was taken on a stretcher to an ambulance, handcuffed to the stretcher, and transported to a hospital

where he was handcuffed to a chair. According to his medical records, Mr. Elhady was administered

Basic Life Support (BLS).” 1 CBP officers then attempted to interfere with his diagnosis and treatment

by ordering the treating doctor not to ask questions about what had happened. Upon being

discharged, Mr. Elhady was handcuffed to the floor of a CBP bus and taken back to the border before

being released. This incident caused Mr. Elhady to stop crossing the border altogether and from flying



       1
          “Basic Life Support Emergency” is defined by the American Red Cross as “the care
healthcare providers and public safety professionals provide to patients who are experiencing
respiratory arrest, cardiac arrest or airway obstruction. BLS includes psychomotor skills for performing
high-quality cardiopulmonary resuscitation (CPR), using an automated external defibrillator (AED)
and relieving an obstructed airway for patients of all ages.” See Basic Life Support for Healthcare
Providers, American Red Cross, available at: http://www.redcross.org/images/MEDIA_Custom
ProductCatalog/m48040087_BLS_Handbook_(Final).pdf.


                                                  10
for more than a year. MSJ Ex. 1, Elhady Dep. at 186-192, 194, 269; MSJ Ex. 1A, Elhady Medical at

4.2

        37.     On at least two prior occasions while Mr. Elhady attempted to cross the border into

the United States, CBP officers surrounded Mr. Elhady, told him to step out of his vehicle, handcuffed

him, stripped him of his belongings and detained him in a cell for approximately seven to eight hours.

Mr. Elhady was refused repeated requests to contact his attorney. And on at least one occasion, his

“car was searched and the carpet, even the carpet was tortured and removed.” The CBP officers

frequently told him, “Are you serious? Someone like you should have stopped crossing the border by

now.” MSJ Ex. 1, Elhady Dep. at 150, 152, 156, 165-177.

        38.     Like Mr. Elhady, Mr. Kadura has experienced adverse treatment while crossing back

into the United States from Canada at a port of entry. On one occasion, CBP officers stopped all

traffic at all inspection booths, surrounded Mr. Kadura with hands on their holsters, and then

handcuffed him. At least one individual filmed the incident on her phone. Mr. Kadura was detained

and left shoeless in a freezing cold room without windows or any place to sit for seven and a half to

eight hours. Mr. Kadura was then released without any questioning. CBP officers refused to return

his phone, which they had confiscated as part of taking him into custody. MSJ Ex. 3, Kadura Dep. at

163-167, 169.

        39.     The next time Mr. Kadura crossed a border, returning to the country from Mexico, he

was again handcuffed as soon as his passport was swiped. “[The crowd of people were] all looking at

[him] like this is El Chapo.” He was handcuffed to a seat for about four or five hours. At one point,

one of the CBP officers mocked him by mimicking an explosion sound. MSJ Ex. 3, Kadura Dep. at


        2
         Mr. Elhady’s medical records state that he had “delayed cap [sic] refill,” an indication that he
may have suffered from dehydration, shock and hypothermia. MSJ Ex. 1A, Elhady Medical at 8;
“Capillary nail refill test,” MedlinePlus, U.S. National Library of Medicine, available at:
https://medlineplus.gov/ency/article/003394.htm.


                                                   11
236-239.

         40.   During another border-crossing instance, CBP extended the adverse treatment to Mr.

Kadura’s father. Mr. Kadura’s father happened to be traveling with him when CBP subjected Mr.

Kadura to another lengthy detention and interrogation. One of the worst memories of Mr. Kadura’s

life was seeing his father “have to put his hands up on the wall, have somebody feel up his crotch, you

know what I mean, and feel his whole body up, like trying to look for something on him like he’s a

criminal…” MSJ Ex. 3, Kadura Dep. at 138-141.

         41.   Mr. Al Halabi previously worked at Guantanamo Bay detention camp. On one

occasion, while Mr. Al Halabi was returning from vacation at Niagara Falls, CBP handcuffed him and

took him into custody in front of his entire family. CBP placed Mr. Halabi in a brightly-lit freezing

holding cell with no shoes and left him there for several hours. He had “flashbacks of the time being

in Guantanamo… that’s how prisoners were in that holding cell.” Once he and his family were

released several hours later, he found his “car [was] upside down… it was like a dog was sitting there

for two hours.” Mr. Al Halabi described his experience as “terrifying.” MSJ Ex. 5, Al Halabi Dep. at

74-81.

         42.   On many border-crossing occasions, Mr. Shibly has been stopped by armed officers,

handcuffed and placed in custody, including once in front of his grandmother. That day, his

grandmother fainted and ended up being taken by an ambulance and hospitalized because of “the

stress of what we had to go through at CBP and being held for hours.” Mr. Shibly described it as “a

very traumatic experience.” A CBP officer told Mr. Shibly that he would receive the same treatment

on the way back. MSJ Ex. 8, Shibly Dep. at 74-79.

         43.   Mr. Shibly friends experienced similar treatment as Mr. Shibly when they crossed the

border with him. As a result, Mr. Shibly’s friends started refusing to cross the border with him and

drove in a separate car. However, eventually, many of Mr. Shibly’s friends who had crossed with him



                                                  12
before, along with his wife, children, mother and sister, began experiencing the same treatment as Mr.

Shibly even when they travelled without him. MSJ Ex. 8, Shibly Dep. at 110, 111, 115, 122.

        44.     Mr. Frljuckic has also had scary border-crossing experiences. On one occasion, Mr.

Frljuckic was returning from vacation in Canada with his 70-year-old mother and four-year-old son.

On another occasion, he was crossing the border with his wife and eight children. On both occasions,

CBP offers drew their firearms to place Mr. Frljuckic into custody. A third time, also with his family,

Mr. Frljuckic told the primary inspection CBP officer that he is always taken into custody and asked

him not to panic. Nevertheless, CBP officers surrounded his car, drew guns in his direction, and again

took Mr. Frljuckic into custody in front of his family, this time for six hours. One CBP officer told

him that if he were to cross the border, make a U-turn and attempt to cross again, he would be

subjected to the same treatment.      Mr. Frljuckic described the experience as “very scary and

frustrating.” Because of anxiety caused by these experiences, Mr. Frljuckic has stopped crossing the

border and travelling by air. MSJ Ex. 11, Frljuckic Dep. at 47-48, 67, 82-84.

        45.     Once when John Doe 3 presented his passport to the primary inspection CBP officer

upon returning from Canada with his wife and child, all three of them were ordered out of the car and

handcuffed. CBP officers – who John Doe 3 described as “nervous” – drew guns at all three of them.

John Doe 3 and his family were taken into custody and detained for approximately five and a half

hours. At one point, John Doe 3 overheard CBP officers describe him as “armed and dangerous.”

After this incident, because John Doe 3 and his family believed that they could have been killed that

day, they made a collective decision that he should separate from the family and emigrate from the

United States to Germany, which he reluctantly did. MSJ Ex. 22, JD3 Dep. at 26, 34, 37, 44, 45, 47,

50-51, 53, 59-61, 68, 77, 215.

        46.     Mr. El-Shwehdi has been stopped at the border and questioned. He has struggled to

understand the treatment. “[I]f they book me five, six hours, they will hassle [my family] with me…



                                                  13
[My family] will stay with me, because we are driving the same car, yes? But myself I can stay, but

why, why my kids?” After one border stop, “my family, they went to wedding, but I decide not to go

to Canada. My family, they went two times to attending wedding in Canada… but I didn’t went. I

stay home. Because of the hassle… so I said no, no, no. I’ll stay in America.” Mr. Shwehdi’s family

has traveled on vacation to Canada without him because he wanted to avoid crossing the border. MSJ

Ex. 20, El-Shwehdi Dep. at 200, 206.

       47.      Other Plaintiffs’ border experiences evince similar patterns. Mr. Coleman has been

dissuaded from crossing the border to visit his family in Canada due to his treatment while traveling

because he does not want to jeopardize missing work or subjecting his mother to lengthy

interrogations. MSJ Ex. 6, Coleman Dep. at 57. Dr. Khan stopped crossing the border to Canada

since 2012, where he has family, to avoid being detained at the border for seven to eight hours. MSJ

Ex. 18, Khan Dep. at 93. Similarly, due to both his own experiences traveling as well as knowledge

of how his brother, Mr. Samir Anwar, has been treated at the border, Mr. Shahir Anwar stopped

crossing the border entirely. MSJ Ex. 16, Shahir Dep. at 66.

             3) Plaintiffs’ Adverse Experiences with Electronic Searches at the Border

       48.      Mr. Kadura has had his phone confiscated twice during secondary inspections at land

border crossings. CBP did not return those phones to him upon his release. During one of those

trips, Mr. Kadura’s father and 17-year-old-brother were traveling with him. CBP seized his father and

brother’s phones, and his father’s laptop. Mr. Kadura witnessed a CBP agent plug his brother’s phone

into a computer. The second time border agents confiscated Mr. Kadura’s phone, an ICE agent

contacted him afterwards and asked him to meet him at a hotel room without his attorney to discuss

how he can “help America” to achieve “democracy in Libya,” in exchange for the return of Mr.

Kadura’s phone and help to “fix [his] travel issues.” Mr. Kadura stopped taking his phone with him

when he crosses the border and now ships it home instead. MSJ Ex. 3, Kadura Dep. at 138-140, 148-



                                                 14
149, 202-204, 237, 3B (Electronics).

       49.     Border agents have pressured Mr. Elhady to reveal his password to his phone. Border

agents have questioned Mr. Elhady about the pictures and phone numbers of his phone contacts. Mr.

Elhady has had his phone searched and confiscated multiple times, including after international flights

and after crossing a land border. As a result of having his phone confiscated multiple times at the

border, Mr. Elhady has had to purchase multiple phones. He has stopped crossing the border with

his phone. An FBI agent informed Mr. Elhady once that his cell phone conversations were being

monitored. MSJ Ex. 1, Elhady Dep. at 84-85, 94-95, 99, 102-103, 105, 143-144, 150, 168-170, 185.

       50.     Dr. Shaout has stopped carrying a cell phone because of repeated searches of his

electronic devices at the border. Border agents take everything electronic in Dr. Shaout’s possession,

including “stick drives” and “memory drives.” Then the border agents “will take a long time to copy

everything… that’s what they were taking, my computer, my memory stick… the more information I

have, the more time I have to be waiting. Sometimes I even – I’m so tired, I sleep on the chair. And

they take the computer, the laptop, and I know there’s something that they did to it. Because I’m a

computer engineer. The memory slows down. They filling it with some software… you feel like dirt,

basically.” MSJ Ex. 14, Shaout Dep. at 46-48, 192.

       51.     On one occasion, CBP officers demanded the access code to Mr. Al Halabi’s phone

and then confiscated it. They did not return his phone upon his release. An FBI Agent informed Mr.

Al Halabi the following day that confiscating his phone is “a process that needs to take place.” MSJ

Ex. 5, Al Halabi Dep. at 76, 79, 81.

       52.     Several other Plaintiffs have experienced electronics searches. After returning from

his last four international flights, Mr. John Doe 2 was detained and pressured to provide his password

to his electronic devices, including his laptop, phone and iPad. Mr. John Doe 2’s camera was searched

in his presence. MSJ Ex. 21, JD2 Dep. at 69, 81-82, 95, 103. Multiple border searches of Mr. El-



                                                  15
Shwehdi’s phone have caused him to miss flights. MSJ Ex. 20, El-Shwehdi Dep. at 57, 180-182. Mr.

Samir Anwar initially refused to provide his phone password when detained at the border, but relented

under pressure after a CBP officer threatened to confiscate the phone and never return it. MSJ Ex.

17, Samir Dep. at 86-87. Mr. Ali’s personal phone and work phone have been confiscated at the

border following border officer pressure to provide the passwords. MSJ Ex. 15, Ali Dep. at 52, 60.

Dr. Khan’s cell phone was seized at least twice at airports and once at a border crossing. MSJ Ex. 18,

Khan Dep. at 32, 57, 95. During one of his secondary inspections at a border crossing, a border

official provided Mr. Shibly with a document confirming that his electronics were searched. MSJ Ex.

8, Shibly Dep. at 81-82, 238.

       53.      Multiple Plaintiffs have had electronics searches extend to their traveling companions

as well. Officers at both airports and the border have pressured Mr. John Doe 3 to provide the

password to all electronic devices, and then confiscated his phones, his iPad, and his wife’s iPad when

she travels with him. MSJ Ex. 22, JD3 Dep. at 55-56, 66, 156, 208. Baby Doe’s parents’ phones were

both seized while traveling together at an airport. MSJ Ex. 2, Baby Dep. at 45-46. The phones of Mr.

Thomas and his three traveling companions were all seized when crossing the border; they were all

compelled to provide their passwords. MSJ Ex. 10, Thomas Dep. at 71-73, 75.

                The Transportation Security Administration Uses the TSDB to Screen
                Airplane Passengers

             1) TSA Airport Screening Policies and Practices

       54.      The TSC exports the TSDB to the DHS Watchlist Service. The TSA, sometimes

involving CBP, then uses the TSDB to screen air travelers. MSJ Ex. 62, Overview at 5; MSJ Ex. 35,

TSA Programs List §§ E, G; MSJ Ex. 27, CBP Dep. 33:10-34:8; MSJ Ex. 57, TSA FAQ.

       55.      For the TSA, the TSC annotates TSDB entries in three ways: (1) No Fly, (2) Selectee,

and (3) Expanded Selectee. See MSJ Ex. 62, Overview at 4; MSJ Ex. 51, 2015 Redress SOP § Glossary;

MSJ Ex. 26, TSA Dep. 128:18-21; MSJ Ex. 43, TSC Piehota Latif Decl. ¶ 8.


                                                  16
        56.     The TSC assigns a No Fly annotation when the TSC determines the individual poses:

        (1) a threat of committing an act of international terrorism (as defined in 18 U.S.C. §
        2331(1)) or domestic terrorism (as defined in 18 U.S.C. § 2331(5)) with respect to an aircraft
        (including a threat of piracy, or a threat to airline, passenger, or civil aviation security);

        (2) a threat of committing an act of domestic terrorism (as defined in 18 U.S.C. § 2331(5))
        with respect to the homeland;

        (3) a threat of committing an act of international terrorism (as defined in 18 U.S.C. §
        2331(1)) against any U.S. Government facility abroad and associated or supporting
        personnel, including U.S. embassies, consulates and missions, military installations (as
        defined by 10 U.S.C. 2801(c)(4)), U.S. ships, U.S. aircraft, or other auxiliary craft owned or
        leased by the U.S. Government; or,

        (4) a threat of engaging in or conducting a violent act of terrorism and who is operationally
        capable of doing so.

        MSJ Ex. 62, Overview at 4; MSJ Ex. 68, TSC Groh Decl. I ¶ 12.

        57.     TSDB Listees with the No Fly List annotation are prohibited from boarding an aircraft

that traverses U.S. airspace. MSJ Ex. 57, TSC FAQ; MSJ Ex. 42, FBI Giuliano Latif Decl. ¶ 11; MSJ

Ex. 43, Piehota Latif Decl. ¶ 12.

        58.     The TSC assigns a Selectee List annotation based on unknown criteria. The federal

government refuses to disclose the Selectee List inclusion criteria. MSJ Ex. 62, Overview at 4; MSJ Ex.

68, TSC Groh Decl. I ¶¶ 13, 23; MSJ Ex. 26, TSA Dep. 128:18-129:6, 196:12-20; MSJ Ex. 25, TSC

Dep. 317:12-16.

        59.     Since 2011, the TSC automatically assigns all TSDB Listees an Expanded Selectee List

annotation if the TSDB Listee is not already included on the No Fly or Selectee List, and if their TSDB

record has a full name and full date of birth. MSJ Ex. 45, GAO Secure Flight at 14; MSJ Ex. 26, TSA

Dep. 197:12-198:11, 203:20-204:12; MSJ Ex. 51, 2015 Redress SOP § Glossary.

        60.     The Government acknowledges that individuals flagged as potential TSDB Listees

have “adverse experiences.” These adverse experiences include “experiencing delays and related

inconveniences” and “being subjected to more intensive questioning and searches.” Being flagged as



                                                   17
a TSDB Listee can make travel “embarrassing and time consuming,” and impose economic

consequences, resulting in a “loss of liberty.” MSJ Ex. 34, GAO TSDB Adverse Effects at 14-15; MSJ

Ex. 38, 2007 Redress MOU at 1.

         61.   The TSA considers TSDB Listees with the Selectee or Expanded Selectee annotations

to be high-risk travelers who must undergo additional security screenings prior to boarding an aircraft.

TSDB Listees are subject to an onerous process where they must obtain the TSC’s permission to

board a plane. TSDB Listees are unable to utilize the convenience of Internet, curbside, and airport

kiosk check-in options. The TSA requires the issued boarding passes for TSDB Listees to be stamped

with “SSSS.” MSJ Ex. 45, GAO Secure Flight at 9, 10-12, 21, 24, 29, 49; MSJ Ex. 26, TSA Dep. 143:11-

144:3, 146:1-4, 202:13-19, 216:20-217:10, 218:16-219:8.; MSJ Ex. 51, 2015 Redress SOP § Glossary; MSJ

Ex. 34, GAO TSDB Adverse Effects at 13-15; MSJ Ex. 42, FBI Giuliano Latif Decl. ¶ 11; MSJ Ex. 43,

Piehota Latif Decl. ¶ 12; MSJ Ex. 40, FBI North Ibrahim Decl. ¶ 7; MSJ Ex. 38, 2007 Redress MOU §

3.I; MSJ Ex. 36, HSPD-11 Updated Strategy § 3.2.2; MSJ Ex. 32, 2005 TSC Audit at 8.

         62.   Once TSDB Listees on the Selectee List or Expanded Selectee List receive their

boarding passes, they are required to undergo enhanced screening at the airport security checkpoint.

Enhanced screenings include, in addition to the procedures applied during a typical screening

experience: advanced imaging technology; hand-wands; pat-downs; a physical search of the interior of

a passenger’s carry-on luggage, electronics, and shoes; and an explosives trace detection search of the

passenger’s items. MSJ Ex. 45, GAO Secure Flight at 10, 11, 44; MSJ Ex. 41, GAO Screening Tech. at 5,

9-10; MSJ Ex. 53, TSA Allison Mohamed Decl. ¶ 6; MSJ Ex. 26, TSA Dep. 160:21-162:15.

         63.   When TSDB Listees fly internationally, the TSA informs foreign governments that the

United States has assigned the TSDB Listee a high-risk status and that U.S.-defined enhanced

screening is required. TSA Supp. Dep. 75:16-76:2, 86:12-18,; MSJ Ex. 34, GAO TSDB Adverse Effects

at 13.



                                                  18
         64.      The TSA, in conjunction with CBP, uses the TSDB to identify associates of TSDB

listees and designate those associates as “high-risk” and thereby required to undergo enhanced

screening. Such associates are not separately listed in the TSDB; MSJ Ex. 27, CBP Dep. 190:18-191:4;

MSJ Ex. 45, GAO Secure Flight at 19.

         65.      In 2017, CBP reported 585,000 encounters with individuals suspected to have national

security concerns, despite only reporting 2,554 encounters with confirmed TSDB Listees. MSJ Ex.

73, CBP Howe Decl. ¶ 7; MSJ Ex. 65, CBP 2017 Factsheet.

         66.      The TSA may assign Federal Air Marshals to special mission coverage on a flight based

on a TSDB Listee or other “high-risk” passenger (such as one associated with a TSDB Listee) traveling

on that flight. The Federal Air Marshal will monitor the “high-risk” passenger’s behavior and provide

a terrorist-related post-mission report to intelligence agencies. MSJ Ex. 29, TSA Supp. Dep. 11:11-

12:1, 15:2-9, 104:12-18; MSJ Ex. 53, TSA Allison Mohamed Decl. ¶ 57; MSJ Ex. 32, 2005 TSC Audit at

136.

         67.      Airplanes with TSDB Listees on board may be barred from entering U.S. airspace.

International flights have been diverted and delayed due to a passenger’s TSDB status, thus affecting

other passengers’ travel plans. MSJ Ex. 27, CBP Dep. 56:18-57:2; MSJ Ex. 34, GAO TSDB Adverse

Effects at 15.

               2) Plaintiffs’ Adverse Air Travel Experiences

         68.      Since 2006, Mr. Shibly has been “treated as a suspect, second-class citizen” and a

“criminal” when he travels by air. This maltreatment occurs not just in the United States, but also in

other countries including in Europe and Jordan. Because of the treatment he has been subjected to

while traveling, coupled with his sister being detained in Israel for approximately ten hours and

interrogated mostly about him, Mr. Shibly consider the United States to have “completely prohibited




                                                   19
me from even considering visiting [Jerusalem]3 anymore.” MSJ Ex. 8, Shibly Dep. at 52, 130-131, 176-

180, 310.

        69.     Since 2006, Mr. Shibly has been routinely pulled aside for secondary screening,

subjected to unreasonable and lengthy delays, and subjected to intrusive and abusive interrogations

(oftentimes resulting in missed flights) no less than 20 times by air and once after a cruise. His

treatment has caused him humiliation in front of family members, business leaders, executives and

friends that have traveled with him. On more than one occasion, after being detained for an

interrogation before boarding a flight with his family, Mr. Shibly urged his wife to take the children

and board the flight without him because he wanted to save them from the “long-term traumatic

impact” of having to “see their parents consistently being targeted by their own government. During

one of those detentions, Mr. Shibly was told by a officer that he was being subjected to heightened

scrutiny because “[w]e have to protect against bombs and terrorism.” MSJ Ex. 8, Shibly Dep. at 52,

59-60, 66-68, 71-83, 85-90, 91-100, 123-137, 153-154, 163-171, 180-181, 182-186, 206-208, 209-210,

216-227.

        70.     The treatment continued even during the time that Mr. Shibly was employed by

Regional Elite and given unrestricted access to sterile areas of the airport and airplanes. It continued

despite his professional relationships with senior level government officials, including former

Commissioner of CBP Gil Kerlikowske and former Senior Advisor to President Barack Obama

Valerie Jarrett. As Mr. Shibly summarized: “I can go meet the president, I can go meet Valerie Jarett,

and the top President advisors and get into the White House complex without any extra screening,

but I can’t get on [a] flight to get there.” MSJ Ex. 8, Shibly Dep. at 88, 90, 121, 125-126, 129-130,

183-184, 185-186, 208.


        3
          Jerusalem, claimed by both Israel and the Palestinian Authority as their capital, is one of the
holiest cities for Muslims.


                                                   20
       71.     Since being removed from the No Fly List, Mr. Amri has traveled twice and has been

subjected to delays and searches both times. MSJ Ex. 13, Amri Dep. at 48-49, 58, 64-83.

       72.     On his way to testify for his deposition in this case, Mr. Amri was subjected to six

searches and chemically tested four times. First, the airline representative had to obtain clearance for

him to board the first leg of his flight to Dallas. A TSA supervisor them met Mr. Amri at the security

checkpoint, and took his ID and boarding pass to check them again. He was taken through the metal

detector, then again through the full body scanner, and then patted down and subjected to chemical

testing. A TSA official instructed him to wait again in a chair by the security checkpoint before he

was cleared. Despite having been searched three times, subjected to chemical testing and cleared twice

already before boarding the first leg of his trip, three TSA agents stopped him on the jet bridge before

boarding his connecting flight in Dallas. There they subjected him to another body search and round

of chemical testing, which tested positive for explosives.4 Mr. Amri was then escorted back to the

TSA checkpoint where he was searched again before he was cleared a third time.5 MSJ Ex. 13, Amri

Dep. at 62-83, 85.

       73.     Due to these delays, Mr. Amri missed his flight and was forced to book the next flight,

scheduled to leave two and a half hours later. As he was waiting at the gate, a TSA agent – who

appeared to be receiving instructions over the phone throughout this ordeal – told him the wrong

procedure was performed and escorted him back to the TSA checkpoint for another round of

chemical testing.    The explosives expert subjected him to another chemical test and cleared

himAfterwards, it took the airline representatives approximately 45 minutes (15 minutes prior to




       4
        TSA later admitted that the chemical test was cleared as a false positive. See MSJ Ex. 70, TSA
Joseph Decl. ¶¶ 13-15.
       5
          Mr. Amri was not subjected to additional chemical testing, although he requested it to clear
the false positive. Ex. 13 at 67; Ex. 13A at 4, FN2.


                                                  21
boarding for his rebooked flight) to obtain clearance for him to board his rebooked flight.6 Despite

having been searched five times, subjected to chemical testing three and cleared three times, he was

again met by six TSA agents and a man wearing a suit who escorted him to a room to be searched and

chemically tested – again, before he was finally permitted to board his flight. “I almost had tears in

my eyes… I’m a man, you know. I don’t tear up that easy.” MSJ Ex. 13, Amri Dep. at 67-73, 76, 79.

        74.     Dr. Hakmeh is consistently subjected to heightened security whenever he flies. This

has caused him to miss many flights and transfers. Among the transfers missed was a flight returning

to the United States after providing emergency medical treatment to victims in Syria. For the past

four years, ss a result of his regular secondary screenings and delays, “so that [his] ability to come back

and work as an emergency physician isn’t jeopardized,” Dr. Hakmeh has been “forced to” book all of

his international trips7 directly out of and back to Chicago. Dr. Hakmeh drives to and from Chicago

(a five-hour drive) instead of booking connections to ensure he does not miss a connecting flight.

Additionally, Dr. Hakmeh arrives at airports at least four hours before each flight to take into account

secondary screening every time he flies. MSJ Ex. 7, Hakmeh Dep. at 51, 58, 62, 68-70, 94-95, 150,

166-174, 212.

        75.     Since 2004, for every one of Dr. Shaout’s outgoing flights, he “[has] to wait, sit like a

dog, for two hours, for an hour and a half, for if I’m lucky, 45 minutes. If I’m not lucky, I leave – I

miss my flight, until somebody in Washington says, yeah, he can go.” Dr. Shaout arrives at the airport

at least three hours in advance of all domestic flights, and four hours in advance of all international

flights to account for the secondary screening and lengthy delays he routinely experiences. On at least



        6
         The airline representative commented that in ten years of working as an airline representative,
he has never seen this happen before. MSJ Ex. 13, Amri Dep. at 70.
        7
          Dr. Hakmeh travels regularly in connection with medical missions to provide critical care
training courses and life-saving emergency care to victims of the conflict in Syria. MSJ Ex. 7, Hakmeh
Dep. at 41, 58-60, 73.


                                                    22
one occasion, he had already boarded a plane when he was removed from in public view and searched

again. The flight was significantly delayed. Upon being allowed to board the plane again, “people

were clapping their hands.” When Dr. Shaout returns from international flights, he is likewise

consistently interrogated. MSJ Ex. 14, Shaout Dep.at 37, 42-47, 71-72.

        76.     Similarly, as a matter of course, for at least seven years, Mr. El-Shwehdi has been

subjected to repeated secondary screening similar to other Plaintiffs. During two of his trips, an officer

followed him around in the airport, to the point that when he went the bathroom, they waited outside

the bathroom. Mr. El-Shwehdi was also singled out at the gate for an additional search and chemical

testing after already having been repeatedly cleared by security. On one occasion, CBP officers and

Turkish airline personnel walked onto the plane, inspected the passengers until Mr. El-Shwehdi was

identified, and escorted him off the plane. MSJ Ex. 20, El-Shwehdi Dep. at 38, 51-53, 56, 66, 70, 75,

81, 88, 95, 100-110, 113, 115, 116, 119-120, 124, 126-129, 133-134, 137, 141-143, 162, 176-177, 179,

181-182, 193-194.

        77.     Due to the treatment he receives when flying, Mr. El-Shwehdi has missed connecting

flights and been forced to spend multiple nights in a hotel. Mr. El-Shwehdi now avoids traveling by

air whenever possible. Every year, Mr. El-Shwehdi and his family drive from Dayton, Ohio to Atlanta,

Georgia (an 8-hour, 500-mile drive) two to three times per year to visit his cousin, despite being

disabled and despite problems with his hip from two hip replacements. Mr. El-Shwehdi has also

driven to Virginia from Ohio at least twice to attend funerals. For the same reasons, Mr. El-Shwehdi

did not travel to Libya for the funerals of his brother or his sister’s husband. MSJ Ex. 20, El-Shwehdi

Dep. at 33, 43-44, 67, 129, 138-139, 159, 180, 190-191, 195, 204.

        78.     Mr. Coleman, a Muslim religious scholar and leader, has also routinely been subjected

to similar treatment when he travels by air. Mr. Coleman frequently takes students on religious field

trips. During one of those trips, he and the students traveling with him to Mexico were subjected to



                                                   23
secondary screening. He now books his ticket separately from his students to avoid the stigma and

humiliation. He does not want students or their families to be afraid to travel with him. He also wants

to avoid the risk of the students themselves being added to the federal watchlist. MSJ Ex. 6, Coleman

Dep. at 23-26, 48, 58-61, 63-67, 73-78, 80-92, 96-97, 105-107.

       79.     Once after having been invited to Malaysia as a guest of the Office of the Prime

Minister of Malaysia, Mr. Coleman missed his connection on his way home. Despite having a three-

and-a-half-hour connection, he missed the connection due to lengthy secondary screening and

interrogations. On another occasion, after returning from an international trip, Mr. Coleman’s name

was announced on the loud speaker upon landing and he was escorted off the plane in front of the

rest of the passengers. Once off the plane, he was taken to a room and interrogated. MSJ Ex. 6, MSJ

Ex. 6, Coleman Dep. at 66, 73-78, 96-97, 101-102, 153.

       80.     Dr. Fares began experiencing air travel problems in 2005, when he was attending

medical school in St. Kitts and Nevis. On one occasion, Dr. Fares was removed from the plane after

passing through security and boarding. He was removed from the plane, subjected to enhanced

screening and interrogations, and by the time he was done, his plane had already taken off.       This

experience frightened Dr. Fares to the point that he cancelled his entire trip to Jordan altogether. As

a result, Dr. Fares lost a business deal that he was traveling to Jordan to finalize. MSJ Ex. 19, Fares

Dep. at 29-30, 99, 101, 104.

       81.     Dr. Khan recounts similar air travel experiences as the other plaintiffs. Dr. Khan

described it as “humiliation again, and again and again. And it’s the psychological trauma that I go

through, you know I cannot – I can’t sleep a day before, you know, I am going to the airport. I []

start[] having upset stomach…” Dr. Khan now avoids flying and drives instead when he can “to

avoid going through the hassle of going to the airport.” MSJ Ex. 18, Khan Dep. at 29-33, 39, 42, 47-

52, 52-60, 64-71, 74-84.



                                                  24
        82.       Mr. Shahir Anwar is also subjected to the same routine secondary screening treatment

each time he travels. Once he was informed by an airline ticketing agent that he “had a special

designation.” As a result of his experiences at an airport, he did not attend his cousin’s funeral in

Canada because he wanted to avoid traveling. MSJ Ex. 16, Shahir Dep. at 52-54, 56, 59, 61, 67.

        83.       Mr. Kadura avoids domestic travel. He has also missed a lot of weddings and funerals

of family members in Libya. Both are due to the treatment the TSA subjects him to at airports. Mr.

Kadura has also chosen to attend a lower-ranked and more expensive masters degree program in order

to avoid flying to visit his family. MSJ Ex. 3, Kadura Dep. at 259-264.

        84.       Baby Doe 2 was not even a year old when he first experienced watch list screening.

Baby Doe 2 was “burning up, he had a fever” after returning from an international flight to Jordan.

Then CBP officers pulled him and his parents aside and subjected them to a four-hour secondary

inspection and search of all their personal belongings. “[H]e was still – still a baby. So this poor little

infant – you know, I wouldn’t wish that upon anybody…to go through something like that.” Baby

Doe 2’s family tries to avoid traveling as a result. MSJ Ex. 2, Baby Dep. at 38, 45-46, 95, 97.

        85.       The TSA and TSC have also used the TSDB to deny several Plaintiffs from boarding

flights. Most notably, Mr. Ahmed was informed by the FBI that he was added to the No Fly List and

would only be removed if he would act as an informant for the FBI. MSJ Ex. 4, Ahmed Dep. at 26-

28. Mr. Ahmed’s No Fly List annotation to his TSDB record was ultimately removed, for the time

being. Ex. 4-1.

        86. Other Plaintiffs have been blocked from flying as well. John Doe 4 could not fly from

Detroit to Morocco to meet his fiancée’s family for the first time. MSJ Ex. 23, JD4 Dep. at 30-32.

Mr. Elhuzayel could not fly from Los Angeles, California to Dominica to spend time with his wife

and family. MSJ Ex. 9, Elhuzayel Dep. at 125-131, 9A. Mr. Thomas attempted to move to Malaysia

with his family and all his personal belongings, but could not fly from Sacramento, California to



                                                    25
Malaysia. MSJ Ex. 10, Thomas Dep. at 46-59, Ex. 10H. Mr. Amri, could not fly from Ontario,

California to Las Vegas, Nevada for business purposes. MSJ Ex. 13, Amri Dep. at 40-45. And Mr.

Kadura could not fly from Chicago to Libya to visit his mother on a religious holiday. MSJ Ex. 3,

Kadura Dep. at 190-193.

             1) Plaintiffs’ Suffering through Religious Questioning

       87.      Being subjected to interrogations about his religious beliefs and practices has been “a

consistent theme throughout each and every time” Mr. Shibly is detained at the airports and the

border. Among the questions he has been asked are, “Do you recruit people for Islam?” “Do you

visit any Islamic extremist website? Are you part of any Islamic tribes?” “Have you ever been to a

madrassah?” “Have you ever studied Islam full-time?” Mr. Shibly has also been asked whether he

attends a particular mosque, which Muslim scholars he listens to, and how many gods and prophets

he believes in. An officer told him he was asking these questions because “we have to protect against

terrorism.” Mr. Shibly was also interrogated about his father’s charitable work for Syrian children.

MSJ Ex. 8, Shibly Dep. at 59-60, 92, 93, 94, 108, 172.

       88.      Dr. Shaout is interrogated with “the same [religious] questions over and over and over.

The same answers that I give over and over.” These questions include where he prays, which mosque

he goes to and which organizations he donates to. MSJ Ex. 14, Shaout Dep. at 45, 47. Mr. Frljuckic

was asked so many religious questions during his travels, including what mosque he attends and which

scholars he listens to, that it became “routine.” MSJ Ex. 11, Frljuckic Dep. at 48, 82-83.

       89.      Mr. Coleman was interrogated about “theological disagreements among Muslim

groups and that leading to radicalization of some young people,” whether he had met someone who

was radicalized, his missionary activities and his religious activities. MSJ Ex. 6, Coleman Dep. at 51-

52, 102. Mr. Ahmed was interrogated about his religious views and what organizations he is affiliated

with. MSJ Ex. 4, Ahmed Dep. at 24, 44. Mr. Thomas was asked, “What does jihad mean? When does



                                                  26
Islam allow violence? Why are you going to Malaysia? Do you know that there’s a lot of extremist

people in Malaysia? When did you become Muslim?” MSJ Ex. 10, Thomas Dep. at 142. Mr. Kadura

was asked what his religion was and what mosque he went to. MSJ Ex. 3, Kadura Dep. at 238.

                The State Department and DHS Hinder TSDB Listees and Their Family
                Members Applying for Visas, Visa Waivers, and Immigration Benefits

             1) State Department and DHS Policies and Practices

       90.      The TSC exports the TSDB to the Department of State’s Consular Lookout and

Support System. The Department of State uses the TSDB to screen individuals for visa waiver, visa,

and passport eligibility. MSJ Ex. 62, Overview at 5; MSJ Ex. 59, TSC Sample Monthly Report at 4; MSJ

Ex. 57, TSC FAQ.

       91.      If a foreign national is a TSDB Listee, the State Department denies their visa

application and determines them to be inadmissible. The Government may also deem a foreign

national inadmissible based on them having a family member who is a TSDB Listee. See MSJ Ex. 36,

HSPD-11 Updated Strategy § 3.1; MSJ Ex. 40, FBI North Ibrahim Decl. ¶ 7; MSJ Ex. 38, 2007 Redress

MOU § 3.J; MSJ Ex. 27, CBP Dep. 340:4-15.

       92.      If a foreign national from a Visa Waiver Program county is a TSDB Listee, the

Department of State denies or revokes their Electronic Information for Travel Authorization. If a

foreign national from a Visa Waiver Program country has a family member who is a TSDB Listee, the

Government may deny or revoke their Electronic Information for Travel Authorization on that basis.

See MSJ Ex. 51, 2015 Redress SOP § 5.1.1; MSJ Ex. 27, CBP Dep. 342:14-21.

       93.      The State Department also uses the TSDB to screen State Department employees. It

denies employment to TSDB Listees. MSJ Ex. 36, HSPD-11 Updated Strategy § 3.5.

       94.      The TSC exports the TSDB to the DHS Watchlist Service, which in turn exports the

TSDB to the USCIS Fraud Detection and National Security Data-System. USCIS uses the TSDB to

screen individuals for immigration, asylum and naturalization benefits. The DHS’s U.S. Citizenship


                                                27
and Immigration Services denies immigration, asylum, and naturalization applications based on

individuals’ inclusion in the TSDB. See MSJ Ex. 54, USCIS PIA at 1; MSJ Ex. 62, Overview at 5. MSJ

Ex. 36, HSPD-11 Updated Strategy § 3.5.

              2) Plaintiffs’ Adverse Immigration Experiences

        95.      Multiple Plaintiffs have foreign national family members whose immigration cases

stalled. After Mr. Halabi filed an immigration petition for his wife, her case was delayed for more than

10 years. Just so he could live with her, Mr. Halabi was forced to uproot his life, sell everything he

owned and move to Dubai. MSJ Ex. 5, Halabi Dep. at 135-137.

        96.      Similarly, Dr. Hakmeh’s immigration petition he filed for his wife was delayed five

years. MSJ Ex. 7, Hakmeh at 260-261. Baby Doe’s mother’s citizenship application was delayed for

more than two years. MSJ Ex. 2, Baby Dep. at 81-82. Mr. Elhady recently filed an immigration

petition for his wife and is concerned that her petition will similarly be delayed due to his status on

the watch list. MSJ Ex. 1, Elhady Dep. at 235-238.

                 The Department of Homeland Security Uses the TSDB to Vet for
                 Employment and Credentialing in both Public and Private Industries

        97.      DHS and CBP use the TSDB to confer travel privileges, such as TSA PreCheck and

Global Entry. Individuals listed in the TSDB are considered high-risk and thus are ineligible for such

privileges. See MSJ Ex. 26, TSA Dep. 152:2-21; MSJ Ex. 27, CBP Dep. 38:8-19, 338:4-14; MSJ Ex.

62, Overview at 5; MSJ Ex. 36, HSPD-11 Updated Strategy § 3.4.4.

        98.      DHS and the TSA use the TSDB to determine the suitability of the TSA’s employees

and TSA contractors’ employees. The TSC provides TSDB access to some private contractors

performing work for the TSC and TSA, including IBM, InfoZen, Stopso and Sotera. MSJ Ex. 35,

TSA Programs List §§ A-C; MSJ Ex. 26, TSA Dep. 252:6-254:3, 364:17-365:10; MSJ Ex. 25, TSC Dep.

245:4-19.

        99.      CBP uses the TSDB to screen all CBP applicants and employees, as well as all


                                                  28
applicants and employees who work at U.S. ports of entry. CBP denies and revokes “Customs Seal”

certifications and employment at U.S. ports of entry based on TSDB Listee status. MSJ Ex. 27, CBP

Dep. 40:8-41:7, 41:21-42:11, 341:2-9.

        100.     DHS, including the TSA and CBP, use the TSDB to screen individuals with any form

of an airport identification, including airport employees, vendors, taxi drivers, and shuttle bus drivers.

CBP also uses the TSDB to screen workers who access the international portion of domestic airports.

MSJ Ex. 35, TSA Programs List § D; see also MSJ Ex. 36, HSPD-11 Updated Strategy § 3.9.1; MSJ Ex. 53,

TSA Allison Mohamed Decl. ¶ 26; MSJ Ex. 26, TSA Dep. 92:14-93:1, 94:1-95:6.

        101.     DHS and the TSA use the TSDB to screen individuals applying for or maintaining

Transportation Worker Identification Credentials. TWICs are physical cards which control access to

the secure areas of ships, seaports, and other national transportation systems. MSJ Ex. 35, TSA

Programs List § K; see also MSJ Ex. 36, HSPD-11 Updated Strategy § 3.9.2; MSJ Ex. 26, TSA Dep. 84:21-

85:8; MSJ Ex. 62, Overview at 5.

        102.     DHS and the TSA use the TSDB to screen individuals applying for or maintaining

hazardous material transportation licenses. MSJ Ex. 35, TSA Programs List § J; MSJ Ex. 36, HSPD-11

Updated Strategy § 3.9.3.

        103.     DHS and the TSA use the TSDB to determine individual eligibility to attend flight

school. DHS and the TSA use the TSDB to screen individuals applying for or maintaining Federal

Aviation Administration airman certificates. TSDB Listees have had their airman certificates revoked

due to their watchlist status. MSJ Ex. 35, TSA Programs List §§ F, L; see also MSJ Ex. 36, HSPD-11

Updated Strategy § 3.9.1; MSJ Ex. 44, TSA Airmen Certificates at 3.

        104.     Plaintiff Mr. Ahmed, who was employed as a supervisor at Detroit Metro Airport, had

his Customs seal revoked without notice or explanation, which interfered with his ability to perform

his job. MSJ Ex. 4, Ahmed Dep. at 65-70.



                                                   29
        105.     DHS uses the TSDB to screen private sector employees with transportation and

infrastructure functions.     DHS screens private employees against the TSDB for the following

industries: airlines, airports, general aviation, port authorities, nuclear facilities, chemical facilities, and

hazardous material transportation. DHS also screens the employees of private entities receiving

Overseas Private Investment Corporation loans and U.S. Agency for International Development

benefits and grants. MSJ Ex. 66, TSC 1st Rog at 2; MSJ Ex. 30, HSPD-6; MSJ Ex. 36, HSPD-11

Updated Strategy §§ 3.10, 3.2.2; MSJ Ex. 25, TSC Dep. 241:17-242:12; MSJ Ex. 26, TSA Dep. 255:16-

256:5, 257:5-22, 259:3-13, 294:10-295:15, 337:6-13; 6 U.S.C. § 622(d)(2); 6 C.F.R. § 27.230(a)(12); MSJ

Ex. 41, GAO Screening Tech. at 13; MSJ Ex. 39, GAO Expand Screening at 6, 11, 45, 47-48, 54-56; MSJ

Ex. 33, P&O Ports Screening; MSJ Ex. 80, TSC Supp. Rog 30 II; MSJ Ex. 46, TSC Piehota 2014 House

Testimony at 4.

        106.     Private entities in these industries are required to block TSDB Listees from accessing

sensitive information or physical areas. TSDB Listees who are applicants to or employees of these

private entities are ineligible for employment and/or specific job responsibilities with access to

sensitive information or physical areas. MSJ Ex. 80, TSC Supp. Rog 30 II; MSJ Ex. 26, TSA Dep.

259:3-13.

                 The FBI Works with State and Local Governments, as well as Private Entities,
                 to Use the TSDB to Impose Consequences on TSDB Listees

        107.     The FBI uses the TSDB to conduct and facilitate law enforcement screening. The

TSC exports the TSDB to the FBI’s National Crime Information Center system. The NCIC “is the

primary criminal justice database in the country.” The subset version of the TSDB provided to the

NCIC is known as the “KST File.” MSJ Ex. 28, FBI Dep. 86:5-19, 87:20-88:1, 144:20-146:17, 154:3-

10; MSJ Ex. 62, Overview at 5; MSJ Ex. 59, TSC Sample Monthly Report at 4; MSJ Ex. 46, TSC Piehota

2014 House Testimony at 4; MSJ Ex. 57, TSC FAQ.




                                                      30
        108.     More than 18,000 state, local, county, city, university and college, tribal, and federal

law enforcement agencies have access to TSDB information via the NCIC’s KST File. The FBI also

provides federal, state, and local criminal courts with access to TSDB information. MSJ Ex. 28, FBI

Dep. 95:7-17, 97:14-21; MSJ Ex. 25, TSC Dep. 187:10-188:13; MSJ Ex. 67, FBI 1st Rog at 12; MSJ

Ex. 71, FBI 1st Rog Supp. at 12; MSJ Ex. 66, TSC 1st Rog at 2.

        109.     The FBI further provides approximately 533 private entities with access to TSDB

information via the NCIC’s KST File. These private entities include the police and security forces of

private railroads, colleges, universities, hospitals, and prisons. The private entities also include animal

welfare organizations; information technology, fingerprint databases, and forensic analysis providers;

and private probation and pretrial services. MSJ Ex. 81, TSC Supp. Rog 30 III; MSJ Ex. 82, CJIS

Supp. Rog 30.8

        110.     State, local, and private law enforcement use TSDB information to screen individuals

they encounter. Types of interactions where law enforcement screen individuals against the TSDB

include traffic stops, field interviews, house visits, and municipal permit processes. MSJ Ex. 62,

Overview at 5; MSJ Ex. 28, FBI Dep. 135:20-137:14.

        111.     For the FBI, the TSC annotates TSDB records by assigning standardized alerts or

handling codes. The KST File is sub-differentiated by four “Handling Codes.” MSJ Ex. 56, TSC

Handling Codes at 1.

        Handling Code 1: The subject is confirmed to associate with terrorism, and there is a valid,
        outstanding arrest warrant.

        Handling Code 2: The subject is of an “investigative interest” regarding their association
        with terrorism.



        8
         At least three Plaintiffs have affiliated with private entities which have access to the NCIC
KST File. Plaintiffs are not being more specific out of deference to this Court’s Protective Order. See
Dkt. 274, 296


                                                    31
       Handling Code 3: This individual may have possible ties with terrorism.

       Handling Code 4: The identity provided by this individual may have possible ties with
       terrorism.

       112.    Approximately 3% of the TSDB is designated as Handling Code 1 or 2. The remaining

97% is designated at Handling Code 3 or 4. See MSJ Ex. 32, 2005 TSC Audit at viii, 30; MSJ Ex. 37,

2007 TSC Follow-Up Audit at 8-9.

       113.    The KST File’s four “Handling Codes” notify and instruct law enforcement on

different required operational responses for TSDB Listees. Law enforcement officers are expected to

adhere to the guidance contained in the handling codes assigned to TSDB listees. See MSJ Ex. 56,

TSC Handling Codes at 1-3; MSJ Ex. 83, ACLU KST Lawsuit at Original ECF 3-5, 10-16, 32-39, 57-58,

63-65, 67-73, 95-100; MSJ Ex. 28, FBI Dep. 122:10-123:16, 137:22-138:22, 140:22-141:6, 143:8-20,

144:21-145:2, 149:14-18, 152:11-21, 157:4-10.

       114.    According to at TSC guidance published by the Baltimore Police and others, an officer

who encounters any TSDB Listee is “required” to “immediately request back-up units” and “use

extreme caution when approaching and conversing with the individual.” Officers are warned of “the

possible presence of, or materials for constructing, explosives, weapons, and weapons of mass

destruction.” MSJ Ex. 56, TSC Handling Codes at 1-2.

       115.    Depending on the severity level of the TSDB / KST File handling code, officers are

required to either (1) arrest the TSDB listee and request a bomb detection dog, or (2) detain the TSDB

listee and request a bomb detection dog, or (3) contact the TSC for instruction while gathering more

information about the watchlisted individual. When contacted by law enforcement, the TSC reviews

the applicable “handling code and any flags to ensure compliance with FBI procedures.” MSJ Ex. 56,

TSC Handling Codes at 2-3; MSJ Ex. 51, 2015 Redress SOP §§ Glossary & Appendix B.3.2.

               The Federal Government Uses and Disseminates the TSDB for Other
               Screening, Vetting, and Investigative Functions



                                                 32
       116.     The FBI uses the TSDB to conduct investigations. MSJ Ex. 62, Overview at 5.

       117.     The Department of Justice, Federal Bureau of Investigation, uses the TSDB to screen

applicants and employees for the FBI itself. No TSDB listees are employed by the FBI. The FBI also

uses the TSDB as part of a name check service for employees across the federal government, including

for vetting by the Office of Personnel Management. MSJ Ex. 28, FBI Dep. 342:2-343:7, 343:9-344:3,

391:17-392:3.

       118.     The FBI uses the TSDB to conduct background checks on individuals seeking to

purchase firearms or obtain firearm licenses. The FBI imposes a mandatory 3-day waiting period for

the purchase of a firearm if the identity is a TSDB hit. TSDB status may be used to deny purchase of

a firearm altogether.   See GAO, Gun Control and Terrorism: FBI Could Better Manage Firearm-

Related Background Checks Involving Terrorist Watch List Records, GAO-05-127 (Washington,

D.C.: Jan. 19, 2005). MSJ Ex. 34, GAO TSDB Adverse Effects at 9 n.11. See Elhady-FBITSC-001464

GAO-09-125R re: NICS and Terrorist Watch List Records; Elhady-FBITSC-001504 GAO-05-127 re:

Firearms and the Watchlist.

       119.     The Department of Defense uses the TSDB to screen individuals accessing military

bases. TSDB Listees are disqualified from accessing military bases. MSJ Ex. 62, Overview at 5; MSJ

Ex. 57, TSC FAQ.

       120.     The Financial Crimes Enforcement Networks uses the TSDB to identify the financial

associates of TSDB Listees, and to nominate those financial associates to the TSDB. MSJ Ex. 55,

FinCEN Release.

       121.     The TSC enters into foreign government arrangements and then exports subsets of

TSDB data to those foreign governments. The TSC currently exports TSDB data to more than 60

foreign governments, including all Visa Waiver Program countries and Albania, Bulgaria, Slovenia,

and Hungary. Foreign governments are broadly authorized to use TSDB data in conjunction with



                                                 33
their foreign government missions and legal authorities. TSC expects foreign governments to use the

TSDB information they receive. MSJ Ex. 66, TSC 1st Rog at 2, 6, 31, 32; MSJ Ex. 25, TSC Dep.

170:10-19.

               The Terrorist Screening Center Does Not Provide Redress for TSDB Listees

        122.   DHS TRIP provided no notice to Plaintiffs of their inclusion as TSDB Listees. Nor

have any of the Plaintiffs been given an opportunity to rebut the evidence TSC relied upon to assign

their TSDB status. See MSJ Exs. 1B, 3A, 5B, 8B, 9C, 11A, 14B, 16A, 17B, 18B (Plaintiffs’ DHS TRIP

Letters).

        123.   TSC does not notify individuals about their nominations or additions to the TSDB.

TSDB Listees have no opportunity to rebut the information on which their TSDB listing is based.

Federal Government policy neither confirms nor denies an individual’s watchlist status. The lone

exception is for TSDB Listees who are U.S. Persons, who have the No Fly List annotation, who have

been denied boarding on a commercial aircraft, and who have filed a DHS TRIP complaint. Even

then, there are no “adversarial hearings” regarding TSDB status. MSJ Ex. 62, Overview at 9; MSJ Ex.

24, DHS TRIP Dep. 17:6-7, 224:9-18, 234:235-2, 255:12-21, 297:2-11; MSJ Ex. 25, TSC Dep. 171:10-

15, 183:8-16, 317:2-10; MSJ Ex. 61, TSC RFA # 27; MSJ Ex. 48, FBI Steinbach Latif Decl. ¶ 36.

        124.   The redress policy which governs No Fly List annotations (as set forth below) does

not apply to any other TSDB Listees, including those who remain on the TSDB although their No

Fly List annotation has been removed. TSDB Listees are never permitted to know the history of any

changes to their watchlist status, or the factual basis for those changes. See MSJ Ex. 51, 2015 Redress

SOP § 16.3.2 & Table 5.

        125.   The DHS Traveler Redress Inquiry Program (DHS TRIP) provides a single point of

contact for travelers screened by DHS agencies to resolve travel-related screening difficulties. DHS

TRIP does not purport to address non-DHS or non-travel related difficulties stemming from TSDB



                                                  34
Listee status. MSJ Ex. 62, Overview at 7; MSJ Ex. 51, 2015 Redress SOP § 3.1.

          126.   Upon initiation of a complaint, DHS TRIP generates an individual DHS Redress

Control Number. The TSA recognizes and uses DHS Redress Control Numbers in connection with

air travel reservations. DHS TRIP maintains a “cleared” list of individuals who have been confirmed

to not match the TSDB. Including a DHS Redress Control Number in future air travel reservations

may help prevent a traveler from being misidentified or mismatched to the TSDB. MSJ Ex. 62,

Overview at 9; MSJ Ex. 36, HSPD-11 Updated Strategy § 5.1; MSJ Ex. 24 DHS TRIP Dep. 19:21-20:7,

274:25-275:15; See MSJ Ex. 26, TSA Dep. 119:16-21; MSJ Ex. 34, GAO TSDB Adverse Effects at 22, 33-

35, 61.

          127.   DHS TRIP annotates its redress records with whether the complainant is engaged in

litigation against the federal government. MSJ Ex. 24, DHS TRIP Dep. 211:19-212:22.

          128.   CBP does not use DHS TRIP redress control numbers. MSJ Ex. 27, CBP Dep.

319:22-320:4.

          129.   Approximately 2% of all DHS TRIP inquiries relate to the watchlist. DHS TRIP

inquiries which relate to the watchlist are forwarded to the TSC Redress Office. The TSC Redress

Office does not accept, respond, or provide redress to direct inquiries from individuals. MSJ Ex. 62,

Overview at 8; MSJ Ex. 51, 2015 Redress SOP § 3.2.

          130.   The TSC Redress Office does accept, respond, and provide redress to inquiries

received from Congress through the FBI Office of Congressional Affairs, when those inquiries regard

the “adverse screening experience of a constituent.” MSJ Ex. 51, 2015 Redress SOP §§ 4.0, Glossary.

          131.   The TSC Redress Office coordinates research into and resolution of TSDB-related

complaints. This resolution process includes notifying any original nominating agency that a TSDB

Listee has submitted a complaint. MSJ Ex. 62, Overview at 8; MSJ Ex. 51, 2015 Redress SOP § 8.1.

          132.   The TSC Redress Office has final authority to modify or remove a TSDB record



                                                     35
during the redress process, including by adjusting or removing No Fly List or Selectee List status. MSJ

Ex. 62, Overview at 8-9; MSJ Ex. 24, DHS TRIP Dep. 168:5-17, 216:15-217:5, 229:7-22; MSJ Ex. 51,

2015 Redress SOP §§ 12.0, 13.3, 15.1.

        133.    Following 2015 litigation in Latif v. Holder, the federal government modified the redress

process for TSDB Listees who are U.S. Persons and who have the No Fly List annotation. If a U.S.

Person on the No Fly List files a DHS TRIP complaint, DHS TRIP (following referral to and

consultation with TSC) must inform the individual if they are currently on the No Fly List. The No

Fly Listee may then request additional information, including TSC’s unclassified summary of the

information supporting their No Fly List annotation. The No Fly Listee may respond by submitting

information they consider potentially relevant. MSJ Ex. 62, Overview at 9; MSJ Ex. 24, DHS TRIP

Dep. 24:12-15; 163:2-164:13, 169:2:170-7, 184:13-187:16; see MSJ Ex. 51, 2015 Redress SOP §§ 15.0 et.

seq.

        134.    Upon receipt of the No Fly Listee’s response, the TSC may either remove the No Fly

List annotation or choose to maintain it. If the TSC chooses to maintain the No Fly List annotation,

the TSC must prepare a recommendation to the TSA Administrator regarding the continuing No Fly

List annotation on that TSDB Listee’s record. The TSA Administrator makes the final written

determination concerning the removal of the No Fly List annotation for U.S. Persons. The TSC will

technically implement any change to the No Fly List annotation the TSA Administrator directs. (The

TSC alone remains responsible for the U.S. Person’s overall TSDB Listee status.) If the U.S. Person

remains on the No Fly List following both TSC and TSA Administrator review, the TSA

Administrator will issue a final order regarding the basis for that individual’s continuing placement.

The final order will also notify the individual with the continuing No Fly List annotation of their ability

to seek judicial review. MSJ Ex. 62, Overview at 8-9 & n.5; MSJ Ex. 24, DHS TRIP Dep. 164:6-13;

179:22-180:5; see MSJ Ex. 51, 2015 Redress SOP §§ 15.0 et. seq.



                                                    36
          135.   The TSA Administrator has not issued a final order regarding a No Fly List annotation

since 2015, despite the fact that TSC recommendations regarding No Fly List annotations are pending

for his review. MSJ Ex. 24, DHS TRIP Dep. 191:15-20, 194:21-195:10, 203:12-22; 208:13-21, 214:1-

216:14.

                 The TSDB Has Always Been Rife With Errors

          136.   During the pendency of this litigation, TSDB information has been improperly

disclosed. MSJ Ex. 25, TSC Dep. 212:15-214:1.

          137.   TSDB records include misidentifications and erroneous information.         The TSC

regularly finds and corrects quality assurance problems with TSDB data.         It is normal for new

information to come to light that refutes or discredits the original information supporting a TSDB

Listee’s status. See MSJ Ex. 62, Overview at 7; MSJ Ex. 37, 2007 TSC Follow-Up Audit at 52; MSJ Ex.

34, GAO TSDB Adverse Effects at 1, 2, 5, 9, 11, 20, 22, 31, 51, 59, 61-62; MSJ Ex. 51, 2015 Redress SOP

§ 14.1.2.2; MSJ Ex. 36, HSPD-11 Updated Strategy § 5.1.

          138.   Adverse experiences and outcomes occur during terrorism screening because

individuals are misidentified as TSDB Listees or near matches to TSDB Listees. See MSJ Ex. 51, 2015

Redress SOP § Glossary; MSJ Ex. 34, GAO TSDB Adverse Effects at 1, 2, 61-62; MSJ Ex. 38, 2007 Redress

MOU §§ 4.A - 4.C; MSJ Ex. 37, 2007 TSC Follow-Up Audit at xvi-xix.

                 The Government Can Identify No Connection Between TSDB Listees and
                 Acts of Terrorism

          139.   CBP has never publicly identified an act of terrorism the TSDB helped it prevent. See

MSJ Ex. 27, CBP Dep. 333:12-334:3. “CBP does not track the number of individuals it arrests who

are listed on the TSDB and also does not maintain information in a manner than would allow an

automated comparison between encounters with individuals listed in the TSDB and arrests made by

CBP.” MSJ Ex. 73, CBP Howe Decl. ¶ 10.




                                                  37
        140.    The operation of the TSA’s high-risk rules, including through Quiet Skies and Silent

Partner, has never led to the arrest or prosecution of a high-risk individual, or to the foiling of a

terrorist plot. MSJ Ex. 29, TSA Supp. Dep. 49:15-51:8.

        141.    The FBI knows how many acts of terrorism have been committed in the United States,

and whether each perpetrator of a U.S. act of terrorism was listed on the TSDB at the time of the act.

The FBI has never publicly identified a single terrorism perpetrator as having been listed on the TSDB

at the time of the act. MSJ Ex. 28, FBI Dep. 111:16-112:19, 177:10-14.

                                            ARGUMENT

        Summary judgment is appropriate where “there is no genuine issue as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Because Government

watchlist policy and practice is undisputed, and there can be no material dispute as to the adverse

experiences Plaintiffs have experienced without redress due to the watchlist, summary judgment for

Platiniffs is appropriate. The Government’s watchlisting system violates the Fifth Amendment’s

guarantee of due process.

          I.    THE WATCHLISTING SYSTEM VIOLATES PROCEDURAL
                DUE PROCESS
        Whenever a person is deprived of “liberty or property interests within the meaning of the Due

Process Clause,” procedural due process mandates “constraints on governmental decisions.” Mathews

v. Eldridge, 424 U.S. 319, 332 (1976). The strength and scope of those constraints vary “as the particular

situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Nevertheless, there are “basic

requirements” that procedural due process, in each instance, demands—including notice and a

meaningful opportunity to be heard. D.B. v. Cardall, 826 F.3d 721, 743 (4th Cir. 2016).

        “Beyond those requirements,” however, the Court must look to the Matthews factors to assist

it in determining the “need for [further] procedural safeguards.”          Id. To determine what the



                                                   38
Constitution requires those procedural safeguards to look like, the Court must balance the private

interests deprived, the risk that those interests were deprived in error, and the government’s interest

in causing the deprivation without changes to agency practices. Mathews, 424 U.S. at 335.

                The Deprivations the Watchlisting System Imposes are Severe

        “The consequences,” the Ninth Circuit recently observed, of Defendants targeting people with

their Watchlisting System “are severe.” Ibrahim v. DHS, 912 F.3d 1147, 1179 (9th Cir. 2019). These

consequences include Mr. Kadura being handcuffed to a seat in a CBP waiting room for four or five

hours when he returned by land from Mexico. Ex. 3 at 236-237. They include Defendants aggressively

searching Mr. Amri’s body six times and chemically testing his hands four times before he was cleared

to fly to Washington, D.C. to offer Defendants his testimony in support of his claims in this case. MSJ

Ex. 13, El-Shwehdi Dep. at 64-83, 86. They include Mr. Frljuckic’s humiliation and terror as CBP

officers, with guns drawn, surrounded his vehicle, pulled him out of it, and handcuffed him – three

times – as his family watched on in horror. MSJ Ex. 11, Frljuckic Dep. at 47, 67, 82-83. Absences at

weddings and funerals, constrained employment opportunities, permanent ineligibility for certain

licenses and privileges, the stigma that accompanies being targeting by the Watchlisting System and

assigned a status that communicates that the target is “a disloyal American who is capable of, and

disposed toward committing, war crimes”—these are all consequences the Watchlisting System metes

out. Mohamed v. Holder, 995 F. Supp. 2d 520, 529 (E.D. Va. 2014).

        The factual basis for the numerous and distinct deprivations is expansive but regards two types

of liberty interests. One is Plaintiffs’ “movement-related liberty interests.” Elhady v. Piehota, 303 F.

Supp. 3d 453, 463 (E.D. Va. 2017). The other is the reputational interests accorded Due Process

Clause protections by the stigma-plus doctrine. Elhady v. Piehota, 303 F. Supp. 3d 453, 464 (E.D. Va.

2017). With regards to both liberty interests, the Watchlisting System dilutes Plaintiffs’ liberty interests

so substantially that Defendants’ imposition of a TSDB status constitutes a deprivation under Matthews



                                                    39
whatever legal formulation of the two liberty interests the Court adopts.

                  The TSDB burdens the right of international travel

          While the right to international travel is not unqualified in the same manner as interstate travel,

it is an “‘aspect’ of the liberty protected by the Due Process Clause.” Califano v. Gautier Torres, 435

U.S. 1, 5 n.6 (1978); see generally Mohamed v. Holder, No. 1:11-CV-50, 2015 WL 4394958, at *6 (E.D. Va.

July 16, 2015). In Mohamed, this Court identified a right of international travel, finding “a protected

liberty interest in traveling internationally.” Mohamed v. Holder, No. 1:11-cv-50, 2015 U.S. Dist. LEXIS

92997, at *21 (E.D. Va. July 16, 2015).

          The Watchlisting System deprives its targets of their right of international travel not only

because it forbids such travel entirely9 but instead because Defendants impose consequences so

grievous that Plaintiffs stop exercising the right. Mr. Elhady’s treatment at the border was so severe

that he was rushed to the hospital and administered emergency Basic Life Support. MSJ Ex. 1, Elhady

Dep. at 186-190, 269; Ex. 1A, Elhady Medical at 4. He traveled by land to Canada three times and

Defendants handcuffed him each time in public view, including to a stretcher inside an ambulance, to

the floor of a CBP bus, as well as to a hospital chair. MSJ Ex. 1, Elhady Dep. at 150, 156, 165-177,

184-185, 186-192. Mr. Elhady now refrains from exercising his right of international travel to avoid

certain humiliation and senseless government conduct. Id. at 194. Other Plaintiffs have done the

same.10

          Mr. Frljuckic stopped traveling internationally so that his wife and children, all eight of them,

would not have to see him get detained and handcuffed at gunpoint a fourth time. MSJ Ex. 11,


          9
         John Doe 4 (Ex. 23 at 30-32), Mr. Elhuzayel (Ex. 9 at 125-131, 9K), Mr. Thomas (Ex. 10 at
46-59, 10H), Mr. Amri (Ex. 13 at 40-45) and Mr. Kadura (Ex. 3 at 190-193) have all been denied
boarding on international flights.
          10
          Mr. Frljuckic (Ex. 11 at 84), Mr. El-Shwehdi (Ex. 20 at 200, 204, 206), Mr. Coleman (Ex. 6
at 57), Dr. Khan (Ex. 18 at 93), Mr. Shahir Anwar (Ex. 16 at 66), Mr. Amri (Ex. 16 at 126) and Dr.
Fares (Ex. 19 at 104) have all avoided international travel.


                                                      40
Frljuckic Dep. at 47-48, 67, 82-83. Defendants also handcuffed army veteran Mr. Al Halabi in front

of his family as they returned to the country from a trip to Niagara Falls. MSJ Ex. 5, Al Halabi Dep.

at 74, 77. As Defendants handcuffed him, his daughter “started screaming” and his sister “started

crying.” Id. at 75. Dr. Fares was removed from a full plane, screened yet again, and interrogated until

his international flight departed without him. MSJ Ex. 19, Fares Dep. at 99. Dr. Fares was frightened

to the point that he cancelled his trip causing him to lose a business deal. Id. at 101, 104. Mr. Shibly’s

grandmother was hospitalized after seeing Defendants handcuff11 her grandson during an international

trip. MSJ Ex. 8, Shibly Dep. at 75-79.

        Fears about these kinds of things happening during international travel have dissuaded many

of the plaintiffs to not exercise that right. Mr. El-Shwehdi, for example, did not travel internationally

to attend two family weddings. MSJ Ex. 20, El-Shwehdi Dep. at 200. He missed his brother’s funeral

in Libya as well as the funeral of his sister’s husband. Id. at 204 Mr. Shahir Anwar missed his cousin’s

funeral in Canada. MSJ Ex. 16, Shahir Dep. at 67. Mr. Kadura missed several weddings and funerals

of family members in Libya. MSJ Ex. 3, Kadura Dep. at 262-263.

        As a TSDB listee, the process of exercising one’s right to international travel is subject to a

border crossing process so harrowing that John Doe 3, who was once handcuffed along with his wife

and child at gunpoint, exiled himself to Germany and separated from his family in the United States.

MSJ Ex. 22, JD3 Dep. at 26, 34, 37, 44-45, 47-51, 59-61, 215. However, the Court formulates the right

of international travel, the Watchlisting System deprives it.

                The TSDB burdens the right of interstate travel

        This Court has previously observed that it is “well established that there is a fundamental right



        11
          “You don’t want your grandma seeing you in handcuffs no matter what, because it hurts her
heart, she loves you. And you hope that she doesn’t think anything bad of you, but at the same time,
you don’t want her seeing you in handcuffs.” MSJ Ex. 8, Shibly Dep. at 75.


                                                   41
to interstate travel.” Mohamed v. Holder, 266 F. Supp. 3d 868, 877 (E.D. Va. 2017). The right accords

all persons the freedom to travel domestically “uninhibited by statutes, rules, or regulations which

unreasonably burden or restrict this movement.” Shapiro v. Thompson, 394 U.S. 618, 629 (1969).

Undaunted by the clarity in this area of law, the Watchlisting System deprives Plaintiffs of their right

to interstate travel by deterring its exercise.

        The operation of Defendants’ Watchlisting System generates substantial fear of interstate

travel. Dr. Khan described the fear as a “psychological trauma that I go through…I can’t sleep a day

before, you know, I am going to the airport. MSJ Ex. 18, Khan Dep. at 29-33, 39, 42, 47-52, 52-60,

64-71, 74-84. He avoids flying and drives instead. Id. at 77. Mr. Shibly urges his wife to take their

children and board their flight without him when he is detained to save them from the “long-term

traumatic impact” of having to “see their parents consistently being targeted by their own

government.” MSJ Ex. 8, Shibly Dep. at 87, 153-154. The anxiety has obvious sources. Mr. El-

Shwehdi, for instance, observed “an officer follow[ing] him around the airport” who also had the gall

to “wai[t] outside the bathroom” as he used the facilities. MSJ Ex. 20, El-Shwehdi Dep. at 75, 95,

181-182. He now, despite being disabled and having two hip replacements, avoids traveling by air and

drives cross-country to visit family. Id. at 33, 43-44, 67. In another incident, Defendants removed

Dr. Shaout from a fully-boarded flight and searched him yet again. When Defendants returned Dr.

Shaout to the plane, his humiliation defined the moment as the passengers began “clapping their

hands” while he looked for his seat. MSJ Ex. 14, Shaout Dep at 72. Dr. Hakmeh drives to avoid

domestic connections for international trips so his ability to provide emergency medical care is not

jeopardized. MSJ Ex. 7, Hakmeh Dep. at 68-69. These are the types of incidents that deter those

targeted by the Watchlisting System from exercising their right of interstate travel.

        But with the Watchlisting System, worse is possible. During a single domestic trip, Defendants

physically searched Mr. Amri six times, subjected him to chemical testing four times, resulting in a



                                                   42
missed flight because TSC would not clear him to fly. MSJ Ex. 13, Amri Dep. at 64-83, 86. “I almost

had tears in my eyes… I’m a man, you know. I don’t tear up that easy.” Id. at 73, 76. These indignities

present a formidable deterrent dissuading TSDB listees from exercising their right of interstate travel.

                 The Watchlisting System deprives Plaintiffs their reputational interests

        The federal government’s Watchlisting System also deprives Plaintiffs of their reputational

interests protected by the Due Process Clause’s stigma-plus doctrine. To satisfy the stigma-plus

doctrine, which establishes constitutional protections against government defamation, plaintiffs must

show a “stigmatic statement” by the government accompanied by “state action that distinctly alter[s]

or extinguishe[s]” the defamed’s status or otherwise burdens his interests. Evans v. Chalmers, 703 F.3d

636, 654 (4th Cir. 2012). A stigmatic statement is any statement that “might seriously damage his

standing and associations in his community.” Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972). Because

the defamatory statement must affect one’s standing, some type of dissemination or publication of

the statement must be demonstrated. And the requirement for state action beyond the defamation,

the “plus” factor, is simply “other government action adversely affecting the plaintiff’s interests.” Doe

v. Dep't of Pub. Safety ex rel. Lee, 271 F.3d at 55 (2d Cir. 2001).

            3) A TSDB designations is stigmatizing

        TSDB status is a stigmatizing label. As this Court previously explained with respect to the No

Fly List, the label identifies a listee as a “disloyal American who is capable of, and disposed toward

committing, war crimes.” Mohamed v. Holder, 995 F. Supp. 2d 520, 529 (E.D. Va. 2014). The status

“transforms a person into a second-class citizen, or worse.” Id. It is a stigma that the Watchlisting

System imprints on each of its targets.

                     i. The Watchlisting System makes a TSDB Listee’s stigmatizing status
                     known
        The government-imposed stigma, to satisfy the stigma plus doctrine, must be such that it

“might seriously damage his standing and associations in his community.” Bd. of Regents v. Roth, 408


                                                      43
U.S. 564, 573 (1972). This means that Plaintiffs do bear the burden of demonstrating at least a

likelihood that TSDB status becomes known to the people and organizations in the lives of Plaintiffs.

Though this Court has previously observed that “it is unsettled precisely how broadly defamatory

information must be disseminated by the government to satisfy the stigma prong,” the overwhelming

facts of this case meet the stigma prong no matter how the Court formulates the requirement.

Mohamed v. Holder, No. 1:11-cv-50, 2011 U.S. Dist. LEXIS 96751, at *20-22 (E.D. Va. Aug. 26, 2011).

                       a. Defendants make Plaintiffs’ TSDB status available to tens of thousands
                          of entities and likely more than one million individual persons.
       Defendants make TSDB information available to tens of thousands of public and private

entities and individuals, in addition to every single federal agency and more than 60 foreign

governments. Statement of Facts (“SOF”) ¶ 121. While the federal government appears to not know

the number of individuals with access to TSDB information, the total certainly exceeds one million

people.12 In addition to every state, local, and tribal law enforcement agency and many railroad and

university security forces, the FBI and TSC make TSDB information available to the following motley

group organization types:

               “private correctional facilities, private security services for
               governmental facilities and hospitals, companies providing criminal
               justice dispatching services or data processing/information services
               providing services to governmental criminal justice agencies, private
               probation and pretrial services companies, private city attorneys,” as
               well as “a private police department for an airport, a private police
               department for a transportation authority, private police departments
               for two private incorporated communities…an inmate transport
               service, an entity that provides forensic services to detect and identify
               criminals, court constable services,” and even animal shelters. SOF ¶
               109; MSJ Ex. 82, CJIS Supp. Rog 30.


       12
          The federal Government employs more than 2.5 million people, and there are more than
670,000 law enforcement officers in the United States. See generally https://www.opm.gov/policy-data-
oversight/data-analysis-documentation/federal-employment-reports/employment-trends-data/2011
/december/ and https://www.statista.com/statistics/191694/number-of-law-enforcement-officers-
in-the-us/.


                                                  44
        The dissemination of TSDB information is difficult to overstate. The Watchlisting System

effects a global disclosure, making Plaintiffs’ TSDB status accessible to an uncountable sum of people

who Defendants do not know individually and cannot determine their quantity in the aggregate.

        Aside from tens of thousands of public and private entities and individuals, every federal

agency, and more than 60 foreign governments to which the FBI disseminates TSDB information,

DHS separately discloses to for-profit companies through an administrative scheme through which

DHS uses TSDB information to screen prospective and current-employed private sector workers

whose jobs are within various parts of the economy—commercial aviation, port work, trucking,

chemical plants, and the nuclear power industry, among other areas. SOF ¶¶ 105-106. Meanwhile,

the FBI disseminates the TSDB to more than 500 private entities, including police forces for private

universities, hospitals, and railroads, as well as information technology and fingerprint database

providers. SOF ¶ 109.

        The startling extent of the dissemination—revealed by the federal government for the first

time in this case—is independently sufficient to satisfy the stigma-plus doctrine’s disclosure element

whatever test the Court adopts.

                        b. The Watchlisting System’s standard process publicly discloses a listee’s
                           status to co-travelers, to family, to friends, to coworkers, among others
        This Court previously held that the operation of the Watchlisting System effects a public

disclosure of the government-imposed stigma insofar as it will “likely become known over time to

persons beyond government agencies or the airlines.” Mohamed v. Holder, No. 1:11-cv-50, 2015 U.S.

Dist. LEXIS 92997, at *22-23 (E.D. Va. July 16, 2015). The Court’s rationale in Mohamed was based

on the fact that “any member of the general public who would actually witness a person being excluded

from boarding might draw an adverse inference concerning that person's reputation” and that

coworkers, “extended family members,” and others who Plaintiffs know through “religious,

professional, or social organizations” would come to learn of their stigmatizing status as well. Id. This


                                                   45
logic, though applied by the Court in Mohamed to the No Fly List, holds true no matter how a person’s

TSDB status is annotated.

        When Mr. El-Shwehdi travels across the country by car rather than plane, when he misses

funerals and weddings of close relatives, whenever and however he tries to mitigate the impact his

TSDB status has on his life—his disfavored status becomes “known to those outside of government.”

Mohamed v. Holder, No. 1:11-cv-50, 2015 U.S. Dist. LEXIS 92997, at *23 (E.D. Va. July 16, 2015); MSJ

Ex. 20, El-Shwehdi Dep. at 33, 43-44, 67, 138-139, 204. His children know. His wife knows. His

friends and his extended family know as well.

        When Mr. Shibly and his wife debate whether it’s better for the family to go through the airport

separately from him to shield their children from the “long-term traumatic impact” of having to “see

their parents consistently being targeted by their own government,” Mr. Shibly’s family becomes fully

acquainted with his TSDB status. MSJ Ex. 8, Shibly Dep. at 87, 153-154. When Mr. Kadura was

handcuffed to a seat at the land border, the other travelers within eyesight were “looking at [him] like

this is El Chapo.” Ex. 3 at 236. During another border stop where CBP officers, with hands on

holsters, stopped all traffic at all inspection booths as they handcuffed him, a traveler filmed the

incident on her phone. MSJ Ex. 3, Kadura Dep. at 164. The spectacle communicated to the people

witnessing it that Mr. Kadura was a danger to them, an enduring hazard that justifies detainment,

threats of deadly force, and physical restraints.

        When John Doe 3 and his family made a collective decision that he should separate from the

family and emigrate from the United States to Germany after they were all handcuffed at gunpoint,

they were fully aware of his status. MSJ Ex. 22, JD3 Dep. at 26, 45, 215. When Mr. Shibly’s friends

refused to cross the border with him and drove in a separate car, they were aware of his status. MSJ

Ex. 8, Shibly Dep. at 110-111. And when Mr. Shibly’s wife, children, mother, sister and friends began

experiencing problems at the border after traveling with him, they were aware of his status. Id. at 111,



                                                    46
115-122.

       Mr. Coleman, a religious scholar, understands how this dynamic works to disclose to others

his TSDB status – which was confirmed to him when students traveling with him on a field trip were

all pulled aside for secondary inspection. MSJ Ex. 6, Coleman Dep. at 63-64. That is why he goes

through airport and border security separately from his students and why he books his tickets

separately as well. Id. at 63-64. Nevertheless, the Watchlisting System’s efforts to broadcast Mr.

Coleman’s TSDB status are multilayered, unrelenting, and ultimately successful.              During one

particularly intimidating incident, for example, Mr. Coleman’s name was announced on the

loudspeaker as his international flight arrived back home to Michigan. He was then escorted off the

plane in front of still-seated passengers and then interrogated. Id. at 96-97, 101-102, 153. Among the

travelers observing Mr. Coleman’s uniformed-officer-escort departing the plane, there are some who

drew “an adverse inference concerning [Mr. Coleman’s] reputation.” Mohamed v. Holder, No. 1:11-cv-

50, 2015 U.S. Dist. LEXIS 92997, at *22-23 (E.D. Va. July 16, 2015).

       Because the Watchlisting System discloses who it targets in public settings—at land borders,

ports of entry, and airports, for example—Defendants cannot credibly assert that TSDB status is some

well-kept government secret. The reality that Defendants will ask this Court to deny is that the TSDB

status of every listee is known to some part of each listee’s personal and professional networks. The

Court should do the opposite and acknowledge what all the plaintiffs know: it is impossible to bear,

in private, the burden of their TSDB status.

                   ii. There is a plus
       The stigma-plus doctrine has never been applied to something like the Watchlisting System.

Most Fourth Circuit cases have dealt with the stigma-plus doctrine in the context of government

employment. And while those cases provide some guidance as to how the stigma-plus doctrine should

work here, this is a unique set of claims unlike others adjudicated by the Fourth Circuit.



                                                  47
                        a. The plus can be due to Government-imposed consequences
        The nature of this case calls for the Court to determine what types of facts establish a “plus,”

making government-imposed stigma actionable. Plaintiffs assert that, because the Supreme Court

created the stigma-plus doctrine to protect reputation-based liberty interests not otherwise protected

by the Constitution, the “plus” need not be a standalone constitutional violation. A standalone

constitutional violation certainly qualifies as a “plus,” but the bare existence of government conduct

distinct from the imposition of a stigma is sufficient. Therefore, to demonstrate the existence of a

“plus,” Plaintiffs may simply show that the federal government, in addition to the stigma, imposed

further consequences against the Watchlisting System’s targets.

        The Second Circuit has explained why, though it did so in a case the Supreme Court reversed

on grounds unrelated to the stigma-plus doctrine. Doe v. Dep't of Pub. Safety ex rel. Lee articulates this.

271 F.3d 38 (2d Cir. 2001). In Doe, the Second Circuit sought to determine what would be sufficient

to constitute a plus factor in accordance with the seminal stigma-plus decision, Paul v. Davis, 424 U.S.

693, 711 (1976). Id. at 54. Doe explained that the Supreme Court’s aim in creating the stigma-plus

doctrine was to ensure that constitutional protections do not “encompas[s] an individual’s unadorned

interest in his or her reputation.” This was objectionable to the Supreme Court, because it did not

want the existence of a federal procedural due process claim to depend “entirely on whether the

defendant happened to be a state officer or a private citizen.” Id. at 53–54. It did not want reputation-

based constitutional claims to turn the Due Process Clause into “a font of tort law.” Paul v. Davis, 424

U.S. 693, 701 (1976).

        In order to avoid this outcome—which is why the Supreme Court brought the “plus” factor

into existence—a plaintiff must identify “some material indicium of governmental involvement

beyond the mere presence of a state defendant.” Id. at 54. It would be enough, then, for “an allegation

of defamation” to be accompanied by “other government action adversely affecting the plaintiff’s



                                                    48
interests.” Id. at 55. The plus factor, in short, does not have to be a standalone violation of Plaintiffs’

legal rights; it can be something less.

        Doe’s rationale is also consistent with Supreme Court precedent. Seigert v. Gilley instructs that

a plus factor exists so long as the damage identified does not “flo[w] from injury caused by

[defendants] to [a plaintiff’s] reputation.” 500 U.S. 226, 234 (1991). In Seigert, the defendant provided

a former employee’s prospective employer with a negative reference that prevented the employee from

being hired. Id. The employee alleged that the defendant’s negative reference was defamatory and

that, because it prevented him from being hired by the prospective employer, he also satisfied the plus

prong. In deciding against the defamed litigant, the Supreme Court identified the single key inquiry to

determine whether the facts of a case satisfy the plus prong. With respect to this part of the stigm-

plus doctrine, federal courts must assess whether the consequence alleged “flow[ed] from the injury

to [the employee’s] reputation” or from other government conduct. Id. at 234. In Seigert, the defamed

litigant lost prospective employment as a result of the stigmatizing negative reference and complained

of no other government conduct that accompanied the reference. That is not the case here.

        The Statement of Facts is stuffed with examples of “government action adversely affecting

the plaintiff[s’] interests.” Paul v. Davis, 424 U.S. 693, 701 (1976). Plaintiffs are screened aggressively

and invasively at airports, they are detained at borders and ports of entry, and they move through their

lives and our world “adversely affect[ed]” by the dozens of government actions triggered by TSDB

status alone. Id.

                        b. The plus need not even alter or extinguish a right; it is enough for the
                           plus to be a legal requirement that entities consult the TSDB prior to
                           conferring a right or benefit
        This Court should follow the Ninth Circuit and identify a “plus” in how the Watchlisting

System requires tens of thousands of entities to use TSDB information before determining a course

of action with respect to a listee. In Humphries, the Ninth Circuit adjudicated stigma-plus claims based



                                                    49
on inclusion in the Child Abuse Central Index (CACI), a state-maintained database of investigated

child abusers. Humphries v. Cty. of L.A., 554 F.3d 1170, 1176 (9th Cir. 2009). California required that

certain licensing agencies “search the CACI and conduct an additional investigation prior to granting

a number of rights and benefits.” Unlike the TSDB, CACI did not legally require licensing agencies

to deny CACI listees particular rights and benefits. Humphries, 554 F.3d at 1188.

        Though, the Ninth Circuit acknowledged that a person’s status as a CACI listee did not

necessarily “fully extinguish [the claimants’] rights” to particular jobs or licenses, Humphries held that

even a “tangible burden on a legal right…satisfies the ‘plus’ test.” 554 F.3d at 1188 (finding a tangible

burden wherever, “as a practical matter, the law creates a framework under which agencies reflexively

check the stigmatizing list…prior to conferring a legal right or benefit.”)

        The Watchlisting System works in the exact same way. By encouraging and often compelling

recipients of TSDB information—a roll of entities almost 20,000 names long—to “reflexively check

the stigmatizing list,” the Plaintiffs can satisfy the plus prong in a manner identical to the Humphries

plaintiffs. Humphries v.Cty.of L.A. 554 F.3d 1170, 1188 (9th Cir. 2009). 13

                        c. Because TSDB status is a legal status, Plaintiffs satisfy the “plus”
                           prong no matter how the Court formulates it
        TSDB status is a legal status. Through it, the federal government imposes a life-spanning set

of consequences, applied automatically, in accordance with a person’s TSDB status. A legal status is

nothing more than a predictable set of consequences levied against people based on the bare fact of

their particular status. And the desire to enact a change of legal status is why the operational scale of

the Watchlisting System is so important to its leaders: the federal government’s already accomplished




        13
          While the Supreme Court later reversed the Ninth Circuit's decision regarding an aspect of
the Monell claim, the Circuit’s language regarding the registry remains. See Los Angeles Cnty., Cal. v.
Humphries, 562 U.S. 29, 39 (2010). Accord Foley v. Arostegui, No. 2:14-cv-00094, 2018 U.S. Dist. LEXIS
17179, at *8 (D. Nev. Jan. 31, 2018).


                                                   50
goal is to disfavor and disrupt the lives of listees wherever they go and whatever they do.

        The distinctiveness of a TSDB listee’s legal status is reflected in the numerous disabilities

imposed on Plaintiffs. They are all subject to a 3-day waiting period for gun purchases. SOF 76.

Defendants will not grant listees certain travel privileges, such as TSA PreCheck and Global Entry.

SOF ¶ 97. USCIS unreasonably delays and/or denies any immigration benefits sought by TSDB

listees based on their status. SOF ¶¶ 90-94. Mr. Halabi uprooted his life, sold everything he owned,

and moved to Dubai so that he can live with his wife because his immigration petition he filed for her

was delayed more than 10 years. Ex. 5 at 135-137. Dr. Hakmeh’s immigration petition for his wife

was delayed more than five years and Baby Doe’s mother’s citizenship application was delayed more

than two years. Ex. 2 at 81-82; 7 at 260-261.

        Listees cannot enter military bases, even if only for a delivery driver to drop off his precious

cargo. SOF ¶ 119. And it goes without saying that, for TSDB listees, the FBI is not a potential

employer. SOF ¶ 117. DHS denies airport identification to all TSDB listees. SOF ¶ 100. In fact, the

Watchlisting System renders commercial aviation, as an industry, effectively off limits to TSDB listees.

SOF ¶¶ 105. Mr. Ahmed, who was employed as a supervisor at Detroit Metro Airport, had his

Customs seal revoked without notice or explanation, which interfered with his ability to perform his

job. SOF ¶¶ 99, 104.

        If Plaintiffs cross travel with electronic devices, CBP policy requires agents to conduct an

“advanced search” of those devices in order to obtain their contents.14 SOF ¶ 32. For Dr. Shaout, a

professor at the University of Michigan College of Engineering, he could discern malware installed on


        14
           Mr. Kadura along with his father and brother (Ex. 3 at 138-140, 148-149), Mr. Elhady (Ex.1
at 84-85, 94-95, 99, 150, 168-170, 185), Dr. Shaout (Ex. 14 at 192), John Doe 2 (Ex. 21 at 69, 81-82,
95, 103), Mr. El-Shwehdi (Ex. 20 at 57, 180-182), Mr. Samir Anwar (Ex. 17 at 86-7), Mr. Ali (Ex. 15
at 52, 60), Mr. Al Halabi (Ex. 5 at 76, 79), Dr. Khan (Ex. 18 at 32, 57, 95), Mr. Shibly (Ex. 8 at 81-82,
238), John Doe 3 and his wife (Ex. 22 at 55-56, 66, 156, 208), Mr. Thomas and three travel companions
(Ex. 10 at 71-73), and Baby Doe 2’s parents (Ex. 2 at 45-46) all had their electronics seized.


                                                   51
his phone after CBP officials seized it. Ex. 14 at 7, 46-48, 192. Moreover, Plaintiffs traveling are likely

to be interrogated about their Islamic religious beliefs and practices. See SOF ¶¶ 87-89 (religious

interrogators of Mr. Shibly, Dr. Shaout, Mr. Frljuckic, Mr. Coleman, Mr. Ahmed, Mr. Thomas, and

Mr. Kadura).

        In the aggregate, all of these consequences indicate that a person’s TSDB status is a novel legal

status invented by Defendants to impact the lives of innocent people—people who have not been

arrested, charged, or convicted of a terrorism-related offense.

         II.    THE WATCHLISTING SYSTEM’S RISK OF ERRONEOUS
                DEPRIVATION IS HIGH
        Matthews establishes that the “nature of the relevant inquiry” is, ultimately, “central to the

evaluation of any administrative process” aimed at determining that scheme’s risk of erroneous

deprivation. Mathews v. Eldridge, 424 U.S. 319, 343 (1976). Thus, while an inquiry regarding risk

suggests a numerical assessment, an assessment for which Defendants’ Watchlisting System fares

poorly, the Supreme Court has explained that this Matthews factor has a qualitative dimension as well.

An administrative inquiry that is “sharply focused and easily documented” will have a lower risk of

erroneous deprivation than an inquiry that regards a “wide variety of information” and raises issues

of “witness credibility and veracity.” Mathews v. Eldridge, 424 U.S. 319, 343-44 (1976). Determinations

that, by their nature, are “fact specific” present a “grave risk of erroneous deprivation.” Weller v. Dep’t

of Soc. Servs., 901 F.2d 387, 395 (4th Cir. 1990).

        The nature of Defendants’ inquiry, as reflected in the TSDB inclusion standard they adopted,

presents such a “grave risk.” Id. This is because none of the Plaintiffs qualify as “known” terrorists,

a low risk inquiry this Court previously described as “straightforward and based on certain formal

actions taken within the criminal justice system.” Mohamed v. Holder, 995 F. Supp. 2d 520, 531 (E.D.

Va. 2014). All the Plaintiffs, rather, are TSDB listees because Defendants have labeled them as



                                                     52
“suspected terrorists,” a determination that appeared to this Court “to be based to a large extent on

subjective judgments.” Id.

        This subjectivity is extreme. The inclusion standard is satisfied by demonstrating a reasonable

suspicion that an individual is “engaging in, has engaged in, or intends to engage in conduct

constituting, in preparation for, in aid of, or related to terrorism and /or terrorist activities.” SOF 12.

The nature of this open-ended inquiry, and the word salad that miserably fails to give it focus, led this

Court to observe in Mohamed that the inclusion standard makes it easy to imagine “completely innocent

conduct serving as the starting point for a string of subjective, speculative inferences that result in a

person's inclusion.” Mohamed v. Holder, 995 F. Supp. 2d 520, 532 (E.D. Va. 2014). What this Court

wrote about the TSDB inclusion standard more than five years ago is still true today: “the Court has

little, if any, ability to articulate what information is viewed by the TSC as sufficiently "derogatory"

beyond the labels it has provided the Court.” Id.

        The inclusion standard allows the federal government to consider “race, ethnicity, or religious

affiliation” alongside a prospective listees’ beliefs and activities protected by the First Amendment.”

SOF ¶ 18. Officials may consider an individual’s travel history, his personal and professional

associations, and his financial transactions. SOF ¶ 19. As this Court previously reasoned, many

protected activities15, including the study of Arabic, could provide a basis for satisfying the inclusion

standard. Id. Based on this weak inclusion standard, the watchlist has ballooned over time, increasing

by a half-million Listees in just the last five years. SOF ¶ 9 Meanwhile, government oversight agencies



        15
            “[I]s the academic study of terrorism or the investigative reporting of terrorist activities
‘related to terrorism and terrorist activities’? Is providing financial support to a charitable organization
enough, even without knowledge that some of the organization’s activities are ‘in aid of . . . terrorist
activities’? Is it enough to be a member of a lawfully operating social or religious organization whose
membership may include other persons suspected of terrorism? Is studying Arabic abroad, as
Mohamed concedes he did, conduct ‘in preparation for . . . terrorist activities’?” Mohamed v. Holder,
995 F. Supp. 2d 520, 532 (E.D. Va. 2014).


                                                    53
  raise alarms.

III.      THE GOVERNMENT’S INTEREST IS LOW IN OPERATING A
          SPRAWLING WATCHLISTING SYSTEM THAT TARGETS
          INNOCENT PEOPLE, WITHOUT EVER PROVIDING NOTICE
          AND USING A SECRET RUBBER-STAMPING INCLUSION
          STANDARD
          With respect to the final Matthews factor this Court must take into account, the “Government’s

  interest” is not simply a generic assertion of a sweeping interest. Mathews v. Eldridge, 424 U.S. 319, 335

  (1976). Rather, the Court must assess the Government’s interest in maintaining its Watchlisting

  System as it is, and the effect “additional or substitute” procedures would have on that interest. Id. It

  is misleading to conceive of this Matthews factor as simply the “government’s interest”; instead, the

  Court must determine the government’s interest “in proceeding without providing such [additional]

  procedures.” Pa. Coal Mining Asso. v. Ins. Dep't, 471 Pa. 437, 450 (1977).

                  The Government’s Interest in its Watchlisting System Would Not Be
                  Meaningfully Impacted if the Court Require Defendants to Provide TSDB
                  Listees with Notice

          “Notice is the most basic requirement of due process.” Pa. Coal Mining Asso. v. Ins. Dep't, 471

  Pa. 437, 452 (1977). Absent notice, deprived parties “cannot take advantage of any of the other

  procedural safeguards made available to it.” Id. It is also not an aspect of procedural due process that

  varies from case to case. So long as the case does not regard a “de minimis” deprivation, “some form

  of notice and hearing…is required.” Fuentes v. Shevin, 407 U.S. 67, 90 n.21, 92 S. Ct. 1983, 1999 (1972).

                  The Government’s Interest in its Watchlisting System is not Furthered by
                  Maintaining a Secret Inclusion Standard

          While Defendants have publicly revealed the inclusion standards for the TSDB and the No

  Fly List, the federal government has continued to insist on its need to keep the Selectee List’s inclusion

  standard a secret. But such secrecy is “not congenial to truth-seeking.” Joint Anti-Fascist Refugee Comm.

  v. McGrath, 341 U.S. 123, 171 (1951) (Frankfurter, J., concurring). By hiding one of their core inclusion



                                                     54
standards from listees, the federal government precludes adequate process; “without knowing the

exact reasons” or even simply the “regulations they are accused of having violated,” injured persons

cannot “clear up simple misunderstandings or rebut erroneous inferences.” Gete v. I.N.S., 121 F.3d

1285, 1297 (9th Cir. 1997). Indeed, as this Court previously explained, the “Government’s ‘trust us’

approach [to defending the lawfulness of its Watchlisting System] is inconsistent with the fundamental

procedural protections applicable to the deprivation of a protected liberty interest.” Elhady v. Piehota,

303 F. Supp. 3d 453, 465 (E.D. Va. 2017).

                The Government’s Interest in its Watchlisting System is Compatible with the
                Court Requiring Defendants to Utilize a Higher Inclusion Standard

        The Government’s TSDB inclusion standard adopts a novel threshold that is satisfied more

than 150,000 times each year. See SOF ¶ 9. The inclusion standard is so permissive that the TSDB

effectively lacks “any ascertainable standard for inclusion or exclusion.” Smith v. Goguen, 415 U.S. 566,

578 (1974). And though the standard purports to borrow the language of Terry v. Ohio’s reasonable

suspicion test, there are no other substantive similarities. 392 U.S. 1 (1968). Terry’s reasonable

suspicion standard requires a level of suspicion that criminal activity is afoot, while the Government’s

TSDB inclusion standard, “is not necessarily related to any unlawful conduct.” Mohamed v. Holder, 995

F. Supp. 2d 520, 531 (E.D. Va. 2014). The result is what this Court previously characterized as a

“reasonable suspicion” based on a “reasonable suspicion” standard—an administrative

innovation, without precedent or analogue, that Defendants conjured out of thin air. Mohamed, 995

F. Supp. 2d at 532.

        The appropriate substance of an inclusion standard is not entrusted to the Government’s

imagination but, instead, is “the kind of question which has traditionally been left to the judiciary to

resolve.” Woodby v. Immigration & Naturalization Serv., 385 U.S. 276, 284 (1966). And for decades,

federal courts have outlined the types of standards that maintain the Government’s interests in




                                                   55
 imposing various kinds of deprivations. In matters about money, for example, a "fair preponderance

 of the evidence" standard preserves the government interest. Santosky v. Kramer, 455 U.S. 745, 755

 (1982). In civil cases where “individual interests at stake ... are both particularly important and more

 substantial than mere loss of money,” an intermediate standard like “clear and convincing evidence”

 must be used. Cooper v. Oklahoma, 517 U.S. 348, 363 (1996) (internal quotes and cites omitted).

         But the TSDB’s inclusion standard sits far below even the lowest standards federal courts

 require agencies to use. Simply put, the Government’s interest is compatible with this Court requiring

 Defendants to adopt a higher standard such as a clear-and-convincing or a preponderance of evidence

 standard.

IV.      DHS TRIP LACKS THE MOST BASIC ELEMENTS OF DUE
         PROCESS
         There are “basic requirements” that procedural due process, in each instance, demands: (1)

 “notice of the reasons for the deprivation,” (2) some information regarding the “evidence against” the

 person injured, and (3) “an opportunity to present [the deprived person’s] side of the story.” D.B. v.

 Cardall, 826 F.3d 721, 743 (4th Cir. 2016).       DHS TRIP comports with none of these basic

 requirements.

         DHS TRIP provided no notice to Plaintiffs—not of the deprivation nor of the inclusion

 standard Defendants used to determine whether to impose the deprivation. The administrative

 scheme provides no information to TSDB listees about the evidence TSC relied upon to assign people

 a TSDB status.     This Court previously described DHS TRIP determination letters as “non-

 substantive,” because they do not reveal whether an alteration in status has been accomplished.

 Mohamed v. Holder, No. 1:11-cv-50, 2011 U.S. Dist. LEXIS 96751, at *30 n.6 (E.D. Va. Aug. 26, 2011).

 And none of the Plaintiffs were given an opportunity to rebut the evidence TSC relied upon to assign

 them TSDB status. See MSJ Exs. 1B, 3A, 5B, 8B, 9C, 11A, 14B, 16A, 17B, 18B (Plaintiffs’ DHS TRIP



                                                   56
Letters).

                                          CONCLUSION

        The Court should GRANT Plaintiffs’ Motion for Summary Judgment and find that the

TSDB fails to provide constitutionally sufficient procedural due process, and thereby also violates

the Administrative Procedures Act. The Court should ORDER supplemental briefing regarding the

procedural remedy necessary to cure the constitutional harm.

DATED: March 11, 2019                          Respectfully submitted,

                                               CAIR LEGAL DEFENSE FUND

                                               BY: /s/ Gadeir I. Abbas
                                               Lena F. Masri (DC # 100019) ±
                                               Gadeir I. Abbas (VA # 81161) *
                                               Carolyn M. Homer (DC # 1049145) ±
                                               453 New Jersey Ave SE
                                               Washington, DC 20003
                                               Tel: (202) 516-4724
                                               Fax: (202) 379-3317
                                               gabbas@cair.com

                                               ± Admitted pro hac vice

                                               *Mr. Abbas licensed in VA, not in D.C.
                                               Practice limited to federal matters

                                               AKEEL AND VALENTINE, PLC
                                               SHEREEF H. AKEEL (MI # P54345) ±
                                               888 W. Big Beaver Rd., Ste. 910
                                               Troy, MI 48084
                                               Phone: (248) 269-9595
                                               shereef@akeelvalentine.com

                                               Attorneys for Plaintiffs




                                                  57
                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2019, I filed the foregoing document via the Court’s

CM/ECF system. I further certify that counsel for Defendants will automatically receive service of

this filing via electronic mail.


                                              /s/ Gadeir I. Abbas
                                              Gadeir I. Abbas




                                                 58
